Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 1 of 52




                EXHIBIT 1
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 2 of 52



 1   J. DAVID HADDEN (CSB No. 176148)
     dhadden@fenwick.com
 2   SAINA S. SHAMILOV (CSB No. 215636)
     sshamilov@fenwick.com
 3   TODD R. GREGORIAN (CSB No. 236096)
     tgregorian@fenwick.com
 4   PHILLIP J. HAACK (CSB No. 262060)
     phaack@fenwick.com
 5   RAVI R. RANGANATH (CSB No. 272981)
     rranganath@fenwick.com
 6   CHIEH TUNG (CSB No. 318963)
     ctung@fenwick.com
 7   FENWICK & WEST LLP
     Silicon Valley Center
 8   801 California Street
     Mountain View, CA 94041
 9   Telephone:     650.988.8500
     Facsimile:     650.938.5200
10
     Counsel for AMAZON.COM, INC.
11   and AMAZON WEB SERVICES, INC.

12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16   IN RE: PERSONAL WEB TECHNOLOGIES,              Case No. 5:18-md-02834-BLF
     LLC ET AL., PATENT LITIGATION
17
                                                    Case No.: 5:18-cv-00767-BLF
     AMAZON.COM, INC., and AMAZON WEB
18   SERVICES, INC.,                                FIRST SET OF INTERROGATORIES
                     Plaintiffs,
19                                                  OF AMAZON.COM, INC. AND
          v.                                        AMAZON WEB SERVICES, INC. TO
20                                                  PERSONALWEB TECHNOLOGIES,
     PERSONALWEB TECHNOLOGIES, LLC and              LLC
21   LEVEL 3 COMMUNICATIONS, LLC,
                 Defendants.
22
     PERSONALWEB TECHNOLOGIES, LLC and
23   LEVEL 3 COMMUNICATIONS, LLC,
                 Counterclaimants,
24
           v.
25
     AMAZON.COM, INC., and AMAZON WEB
26   SERVICES, INC.,
                     Counterdefendants.
27

28
     AMAZON’S FIRST SET OF INTERROGATORIES                        CASE NO.: 5:18-md-02834-BLF
     TO PERSONALWEB                                                CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 3 of 52



 1          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Amazon.com, Inc. and

 2   Amazon Web Services, Inc. (collectively “Amazon”) request that PersonalWeb Technologies, LLC

 3   (“PersonalWeb”) answer the following interrogatories separately and fully, in writing and under

 4   oath, within thirty (30) days from the date of service of these interrogatories, at the offices of Fen-

 5   wick & West LLP, Silicon Valley Center, 801 California Street, Mountain View, CA, 94041. These

 6   interrogatories are intended to be continuing in nature and should be supplemented, as required,

 7   pursuant to Federal Rule of Civil Procedure 26(e). These interrogatories should be answered in

 8   accordance with the definitions and instructions set forth below.

 9                                             DEFINITIONS

10          1.      The terms “you” or “PersonalWeb” means PersonalWeb Technologies LLC, and its

11   predecessors, parents, subsidiaries, divisions, officers, employees, agents, and attorneys, and each

12   person acting or purporting to act on their behalf or under their control.

13          2.      The term “Amazon” means Amazon.com, Inc. and Amazon Web Services, Inc., in-

14   cluding, without limitation, all predecessors, parents, subsidiaries, divisions, officers, employees,

15   agents, and attorneys of Amazon.com, Inc. and Amazon Web Services, Inc., and each person acting

16   or purporting to act on their behalf or under their control.

17          3.      The term “Level 3” means Level 3 Communications, Inc., and its predecessors, par-

18   ents, subsidiaries, divisions, officers, employees, agents, and attorneys, and each person acting or

19   purporting to act on their behalf or under their control.

20          4.      The term “’791 patent” means U.S. Patent No. 5,978,791.

21          5.      The term “’442 patent” means U.S. Patent No. 6,928,442.

22          6.      The term “’310 patent” means U.S. Patent No. 7,802,310.

23          7.      The term “’544 patent” means U.S. Patent No. 7,954,544.

24          8.      The term “’420 patent” means U.S. Patent No. 8,099,420.

25          9.      The term “patents-in-suit” means, collectively, the ’791 patent, the ’442 patent, the

26   ’310 patent, the ’544 patent, and the ’420 patent. Requests referring to “each of the patents-in-suit”

27   (or “each asserted claim in the patents-in-suit”) require responsive documents for each of the ’791

28   patent, the ’442 patent, the ’310 patent, the ’544 patent, and the ’420 patent.
      AMAZON’S FIRST SET OF INTERROGATORIES            1                      CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                           CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 4 of 52



 1           10.     The term “related patents/applications” means any and all patents, patent applica-

 2   tions and/or patent publications concerning subject matter similar to the claimed subject matter of

 3   the patents-in-suit; by way of example only, related patents/applications include any patent docu-

 4   ment that (i) claims priority from any of the patents-in-suit, (ii) is identified as priority for any of

 5   the patents-in-suit, or (iii) claims priority to any application to which any of the patents-in-suit

 6   claims priority.

 7           11.     The term “asserted claim(s)” means any and all claims of the patents-in-suit that

 8   PersonalWeb contends Amazon infringes.

 9           12.     The term “covered product” means any apparatus, product, device, process, method,

10   act, or other instrumentality made, used, sold, offered for sale, or imported by PersonalWeb or any

11   licensee of the Patents-in-Suit that you contend embodies the alleged inventions described in any

12   asserted claim of any of the Patents-in-Suit.

13           13.     The term “2011 Texas action” means the lawsuit filed by PersonalWeb in the East-

14   ern District of Texas on December 8, 2011 against Amazon, captioned PersonalWeb Techs., LLC

15   v. Amazon.com Inc., No. 6:11-cv-00658 (E.D. Tex.).

16           14.     The term “prior art” means, as of the filing date of the patents-in-suit, any article,

17   poster, abstract, chapter, display, slides, or other printed publication that discloses, or a use, sale,

18   or offer for sale of a system or device disclosed or claimed in the patents-in-suit or that practices or

19   could be used to practice, the alleged inventions or portions of the alleged inventions disclosed or

20   claimed in the patents-in-suit or any other thing or activity which could be or could have been relied

21   on by the United States Patent Office or a Court for an anticipation or obviousness determination

22   of the patents-in-suit, including any and all patents, patent applications and/or publications prepared

23   before the filing date of the patents-in-suit.

24           15.     The term “named inventor” means one or more of the inventors named on any of

25   the patents-in-suit, including David A. Farber and Ronald D. Lachman.

26           16.     The term “source code” means computer code instructions, data structures, and data

27   definitions expressed in a form suitable for input to an assembler, compiler, translator, or other data

28   processing module, and associated comments and revision histories.
      AMAZON’S FIRST SET OF INTERROGATORIES             2                      CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                            CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 5 of 52



 1          17.      The term “technical documents” means all technical documents, including without

 2   limitation user manuals and guides, installation manuals and guides, reference manuals and guides,

 3   data sheets, technical documentation, technical presentations, schematics, specifications, architec-

 4   ture descriptions, release notes, readme files, source code, executable code, engineering notebooks,

 5   workbooks, diagrams, blueprints, sketches, flow charts, design requirements, design reviews, bug

 6   reports, project plans and papers, test reports, throughput analysis, troubleshooting guides, and bills

 7   of materials.

 8          18.      The term “document” has the broadest meaning accorded that term by Fed. R. Civ.

 9   P. 34(a) and includes, but is not limited to, all of the items defined in Fed. R. Evid. 1001, and all

10   preliminary and final drafts of any such item.

11          19.      The term “all documents” means any and all documents that you can locate through

12   a diligent search of all locations likely to contain documents requested herein and through reason-

13   able inquiry of all persons likely to know of the existence of documents requested herein. A draft

14   or non-identical copy is a separate document within the meaning of this term. Any comment or

15   notation appearing on any document, and not a part of the original text, is to be considered a sepa-

16   rate “document.”

17          20.      The term “communication” shall refer to all written, oral, telephonic or other inquir-

18   ies, dialogues, discussions, conversations, interviews, correspondence, consultations, negotiations,

19   agreements, understandings, meetings, letters, notes, telegrams, advertisements, press releases,

20   computer mail, e-mail and all other documents evidencing any verbal or nonverbal interaction be-

21   tween persons and/or entities.

22          21.      The term “person” is defined as any natural person or any legal entity, including,

23   without limitation, any business or governmental entity or association.

24          22.      The terms “relate to,” “relates to,” “related to,” “relating to,” “referring to,” “per-

25   taining to,” “pertain to,” and “regarding” mean constitute, include, comprise, consist of, refer, re-

26   flect, discuss, show, state, explain, contradict, provide context to, evidence, concern or be in any

27   way logically or factually connected with the matter discussed or identified.

28
      AMAZON’S FIRST SET OF INTERROGATORIES             3                     CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                           CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 6 of 52



 1           23.     “Identify,” when used with respect to any natural person, means to state the person’s

 2   full name, present or last-known address, telephone number, position/occupation, and employer.

 3           24.     “Identify,” when used with respect to any legal entity (such as a corporation, com-

 4   pany, or person other than a natural person), means to state the entity’s name, the place of incorpo-

 5   ration or organization, the principal place of business, and the nature of the business conducted by

 6   that legal entity.

 7           25.     “Identify,” when used with respect to any document, means to state the document’s

 8   title and subject matter, form (e.g., letter, memorandum, email, etc.), document production number

 9   range, date, author(s), addressee(s), recipient(s), and name of its present custodian.

10           26.     The terms “or” and “and” shall be read in the conjunctive and in the disjunctive

11   wherever they appear, and neither of these words shall be interpreted to limit the scope of these

12   requests.

13           27.     The term “any” and “each” should be understood to include and encompass “all.”

14           28.     All pronouns shall be construed to refer to the masculine, feminine, or neutral gen-

15   der, in singular or plural, as in each case makes the request more inclusive.

16           29.     The use of a verb in any tense shall be construed as including the use of the verb in

17   all other tenses.

18           30.     The singular form of any word shall be deemed to include the plural. The plural

19   form of any word shall be deemed to include the singular.

20                                            INSTRUCTIONS

21           1.      Each Interrogatory shall be answered separately and fully in writing under oath. If

22   you object to any of the Interrogatories, you must state the reasons for the objection and answer to

23   the extent the Interrogatory is not objectionable. See Fed. R. Civ. P. 33(b).

24           2.      If you cannot answer an interrogatory fully and completely after exercising due dil-

25   igence to make inquiry and secure the information to do so, please so state and answer each inter-

26   rogatory to the fullest extent possible. Specify the portion of the interrogatory you claim you are

27   unable to answer fully and completely, and further specify the facts on which you relied to support

28   your contention that you are unable to answer the interrogatory fully and completely. State what
      AMAZON’S FIRST SET OF INTERROGATORIES            4                      CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                           CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 7 of 52



 1   knowledge, information or belief you have concerning the unanswered portion of the interrogatory,

 2   and state fully, completely and in detail the acts done and inquiries made by you to show that you

 3   have exercised due diligence to make inquiry and secure the information necessary to answer the

 4   interrogatory.

 5           3.       Pursuant to Fed. R. Civ. P. 26(b)(5), if you contend that any information requested

 6   herein is privileged or otherwise shielded from disclosure, and the information requested is with-

 7   held (in whole or in part) based on a claim of privilege or any other claim of immunity from dis-

 8   covery, (i) describe the factual and legal basis for your claim of privilege or immunity in sufficient

 9   detail so as to permit the Court to adjudicate the validity of the claim and (ii) provide all responsive

10   information that does not fall within your claim of privilege. In addition, to the extent the withheld

11   information is contained within a document, for each document or portion thereof withheld, state

12   the following: (a) the type of document (e.g., email, letter, memorandum, contract, etc.); (b) its

13   subject line or title, as appropriate; (c) its date; (d) its subject matter; (e) the identity of all persons

14   who authored, drafted, or prepared it; (f) the identity of all persons to whom it was directed, circu-

15   lated, or copied, or who had access thereto; (g) the grounds on which the document is being with-

16   held (e.g., “attorney-client privilege,” “work product immunity,” etc.); and (h) its present location.

17           4.       If a document or information contained in a document is responsive to an interrog-

18   atory, but that document subsequently has been destroyed or otherwise lost, describe the document

19   in detail. Within each description, include the following information: (a) the type of document

20   (e.g., email, letter, memorandum, contract, etc.); (b) its subject line or title, as appropriate; (c) its

21   date; (d) its subject matter; (e) the identity of all persons who authored, drafted, or prepared it;

22   (f) the identity of all persons to whom it was directed, circulated, or copied, or who had access

23   thereto; (g) the date or approximate date that the document was destroyed or otherwise lost; (h) the

24   identity of all persons who possessed the document at any time; (i) the identity of all persons who

25   destroyed or lost the document; (j) the identify of all persons at whose request or direction the

26   document was destroyed or lost; and (k) the identity of all persons who have or had knowledge of

27   the document’s contents.

28
      AMAZON’S FIRST SET OF INTERROGATORIES               5                       CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                               CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 8 of 52



 1          5.      If a document or information contained in a document is responsive to an interrog-

 2   atory, and that document is not in your possession, custody or control, identify the persons who

 3   have possession, custody or control of such document. If such document was in your possession,

 4   custody or control in the past but is no longer in your possession, custody or control, describe in

 5   detail what disposition was made of it, the reasons for such disposition, and identify any persons

 6   having any knowledge of, or responsible for, such disposition.

 7          6.      In the event that you object to any interrogatory on the ground that it is overbroad

 8   and/or unduly burdensome for any reason, respond to that interrogatory as narrowed to the extent

 9   necessary, in your judgment, to render it not overbroad/unduly burdensome and state specifically

10   the extent to which you have narrowed that interrogatory for purposes of your response.

11          7.      In the event that you object to any interrogatory on the ground that it is vague and/or

12   ambiguous, identify the particular words, terms or phrases that are asserted to make such request

13   vague and/or ambiguous and specify the meaning actually attributed to you by such words for pur-

14   poses of your response thereto.

15          8.      If you object to the scope or time period of an interrogatory and refuse to answer for

16   that scope or time period, state your objection and answer the interrogatory for the scope or time

17   period you believe is appropriate (including in your answer a specific statement as to why you

18   believe the scope or time period is inappropriate and the time period you used for your response).

19          9.      In the event you object to any part of an interrogatory on any other grounds and

20   refuse to answer, state your objection and answer the remaining portion of the interrogatory.

21          10.     Because these interrogatories are continuing, you remain under a duty to supplement

22   or amend any response herein in accordance with Rule 26(e) of the Federal Rules of Civil Proce-

23   dure, e.g., in the event that you or any of your attorneys, agents, representatives or employees ob-

24   tains further or different information after the date of your initial answer.

25                                         INTERROGATORIES

26   INTERROGATORY NO. 1:

27          For each claim of the patents-in-suit, describe in detail the circumstances of its invention,

28   including without limitation: the earliest claimed date(s) of conception and reduction to practice,
      AMAZON’S FIRST SET OF INTERROGATORIES             6                      CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                            CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 9 of 52



 1   when and where such conception and reduction to practice occurred, all persons involved in or

 2   otherwise having knowledge of such conception and reduction to practice, the nature and extent of

 3   each individual’s involvement in and their relative contribution to such activities, and the identifi-

 4   cation of all documents and tangible things relating to the earliest claimed date(s) of conception

 5   and reduction to practice. If you contend the inventors were diligent in reducing such claim to

 6   practice, the full factual and legal basis for that contention, including any basis you contend excuses

 7   any period(s) of non-diligence.

 8

 9   INTERROGATORY NO. 2:

10           For each claim of the patents-in-suit, describe in detail all facts and circumstances relating

11   to the first written description, offer for sale, sale, public disclosure, public use, or disclosure to any

12   person other than a named inventor of the claimed invention, including, without limitation, the

13   identity of the person involved in each such event, the date on which each such event occurred, and

14   the identification of each document that reflects or relates to such facts and circumstances.

15

16   INTERROGATORY NO. 3:

17           Identify all products and/or services that you contend practice or embody (or have at any

18   time practiced or embodied) any alleged invention described or claimed in each of the patents-in-

19   suit, including without limitation any allegedly practicing products and/or services of PersonalWeb,

20   its licensees, assignees, or any of their subsidiaries, affiliates, predecessors or successors-in-inter-

21   est.

22

23   INTERROGATORY NO. 4:

24           If you contend that there exist any secondary considerations or objective evidence of non-

25   obviousness with respect to each of the claimed inventions of the patents-in-suit, state in detail

26   the full factual and legal basis for your contention, including identifying all persons and docu-

27   ments supporting this contention. Your answer should also identify and explain any nexus you

28   contend exists between the claimed invention(s) and any evidence of secondary considerations or
      AMAZON’S FIRST SET OF INTERROGATORIES               7                      CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                              CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 10 of 52



 1   objective evidence of non-obviousness, including without limitation a claim-by-claim description

 2   of the connection between each of the asserted claims and any evidence of commercial success.

 3

 4   INTERROGATORY NO. 5:

 5           For each claim of the patents-in-suit, identify, on an element-by-element basis, the portion

 6   or portions of the specification that contains the written description of the alleged invention covered

 7   by the claim, and of the manner and process of making and using it, in such full, clear, concise, and

 8   exact terms as to enable any person skilled in the art to which it pertains, or with which it is most

 9   nearly connected, to make and use the same, and if you contend the specification sets forth the best

10   mode contemplated by any inventor(s) of carrying out his invention, identify the specific portions

11   of the specification setting forth the best mode of the claimed invention.

12

13   INTERROGATORY NO. 6:

14           For each of the patents-in-suit, provide all facts and identify all corroborating documents

15   regarding the ownership of any right, title, or interest in or to each patent, including identifying the

16   entity that currently owns the right, title, or interest and a full explanation of the chain of title to

17   any and all rights, title, or interests in or to each patent.

18

19   INTERROGATORY NO. 7:

20           Describe in detail each instance of an offer, discussion, negotiation, and/or agreement to

21   sell, buy, acquire, license, sublicense, covenant-not-to-sue, settle any claims, or otherwise convey

22   any right(s) or decline to enforce any rights in any of the patents-in-suit or related patents/applica-

23   tions. Such description should include, without limitation, the date(s) of such offer, discussion,

24   negotiation, or agreement; the identity of any person having knowledge of and/or involvement in

25   the same; the outcome and/or current status of the same; an identification of any resulting agree-

26   ment(s) and/or license(s); the effective date of any resulting agreement(s) and/or license(s), includ-

27   ing whether they are still in effect and whether there has been any allegation of breach; the terms

28   of any resulting agreement(s) and/or license(s) including any fees, payments, royalties or other
      AMAZON’S FIRST SET OF INTERROGATORIES               8                    CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                            CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 11 of 52



 1   consideration and any restrictions, including field of use restrictions; and the identity of any docu-

 2   ments (including agreements and licenses) constituting or referring to such offer, discussion, or

 3   negotiation.

 4

 5   INTERROGATORY NO. 8:

 6          For each claim of the patents-in-suit, identify and describe any investigations, evaluations,

 7   communications, or opinions relating to the validity, patentability, and/or enforceability of such

 8   claim, whether performed by you or any other entity, and identify all persons with knowledge of

 9   such investigations, evaluations, communications, or opinions and all documents related thereto.

10

11   INTERROGATORY NO. 9:

12          If you contend that you are entitled to an award of damages by way of any claim in this

13   action, state whether you believe it to be a reasonable royalty, lost profits, or another measure,

14   provide you calculation of damages, describe in detail the factual bases upon which you base your

15   calculation, and identify all persons with knowledge of such factual bases.

16

17   INTERROGATORY NO. 10:

18          If you contend that any of the patents-in-suit or any of its claims is entitled to a priority date

19   prior to the actual filing date of that patent, state all factual and legal bases for that contention,

20   including identifying which claims and patents you contend are entitled to which priority dates,

21   which documents support or refute your contentions and if any of the supporting documents are

22   other patent applications or patents, identify where in those patents applications or patents there is

23   written description support to provide the contended priority date.

24

25                                                  Respectfully submitted,

26   Dated: December 7, 2018                        FENWICK & WEST LLP
27
                                                    By: /s/ Saina S. Shamilov
28                                                      Saina S. Shamilov
      AMAZON’S FIRST SET OF INTERROGATORIES             9                      CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                            CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 12 of 52



 1
                                               Counsel for
 2                                             AMAZON. COM, INC. and
                                               AMAZON WEB SERVICES, INC.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      AMAZON’S FIRST SET OF INTERROGATORIES   10             CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                          CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 13 of 52



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on this 7th day of December, 2018, a true and correct copy of the fore-
 3   going document was served on each party through their counsel of record via email.

 4    Michael A. Sherman                               Theodore S. Maceiko
      masherman@stubbsalderton.com                     ted@maceikoip.com
 5    Jeffrey F. Gersh                                 MACEIKO IP
      jgersh@stubbsalderton.com                        420 2nd Street
 6    Sandeep Seth                                     Manhattan Beach, CA 90266
 7    sseth@stubbsalderton.com
      Wesley W. Monroe                                 Counsel for PersonalWeb Technologies, LLC
 8    wmonroe@stubbsalderton.com
                                                       David Wier
      Stanley H. Thompson                              david.wier@level3.com
 9    sthompson@stubbsalderton.com                     Level 3 Communications, LLC
      Viviana Boero Hedrick                            1025 Eldorado Boulevard
10    vhedrick@stubbsalderton.com                      Broomfield, CO 80021
11    STUBBS ALDERTON & MARKILES, LLP
      15620 Ventura Blvd., 20th Floor                  Counsel for Level 3 Communications, LLC
12    Sherman Oaks, CA 91403

13    Counsel for PersonalWeb Technologies, LLC

14                                                     /s/ Crystal Nwaneri
                                                       Crystal Nwaneri
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      AMAZON’S FIRST SET OF INTERROGATORIES          11                      CASE NO.: 5:18-md-02834-BLF
      TO PERSONALWEB                                                          CASE NO.: 5:18-cv-00767-BLF
                         Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 14 of 52


                  1 Michael A. Sherman (SBN 94783)
                       masherman@stubbsalderton.com
                  2 Jeffrey F. Gersh (SBN 87124)
                       jgersh@stubbsalderton.com
                  3 Sandeep Seth (SBN 195914)
                       sseth@stubbsalderton.com
                  4 Wesley W. Monroe (SBN 149211)
                       wmonroe@stubbsalderton.com
                  5 Stanley H. Thompson, Jr. (SBN 198825)
                       sthompson@stubbsalderton.com
                  6 Viviana Boero Hedrick (SBN 239359)
                       vhedrick@stubbsalderton.com
                  7 STUBBS, ALDERTON & MARKILES, LLP
                    15260 Ventura Blvd., 20th Floor
                  8 Sherman Oaks, CA 91403
                    Telephone:   (818) 444-4500
                  9 Facsimile:   (818) 444-4520

               10 Attorneys for PersonalWeb Technologies, LLC
                       and Level 3 Communications, LLC
               11 [Additional Attorneys listed below]
               12                                    UNITED STATES DISTRICT COURT

               13                                  NORTHERN DISTRICT OF CALIFORNIA

               14                                         SAN JOSE DIVISION

               15       IN RE PERSONAL WEB TECHNOLOGIES,           CASE NO.: 5:18-md-02834-BLF
                        LLC, ET AL., PATENT LITIGATION
               16
               17       AMAZON.COM, INC., et al.,                  Case No.: 5:18-cv-00767-BLF
               18                    Plaintiffs,                   PERSONALWEB TECHNOLOGIES, LLC
                                                                   RESPONSE TO AMAZON.COM, INC.
               19       v.                                         AND AMAZON WEB SERVICES, INC.’S
                                                                   FIRST SET OF PROPOUNDING
               20       PERSONALWEB TECHNOLOGIES, LLC, et          INTERROGATORIES
                        al.,
               21
                                     Defendants.
               22                                                  Trial Date:   March 16, 2020
                        PERSONALWEB TECHNOLOGIES, LLC
               23       and LEVEL 3 COMMUNICATIONS, LLC,
               24                    Counterclaimants,
               25       v.

               26       AMAZON.COM, INC. and AMAZON WEB
                        SERVICES, INC.,
               27
                                     Counterdefendants.
               28


                       PERSONALWEB RESPONSES TO AMAZON’S                          CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                    CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 15 of 52


                  1          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, PersonalWeb

                  2 Technologies, LLC (“PersonalWeb”), by and through counsel, hereby objects and responds to the First
                  3 Set of Interrogatories of Amazon.com, Inc. and Amazon Web Services, Inc. (collectively “Amazon”)
                  4 as follows:
                  5                                       GENERAL OBJECTIONS

                  6          1.      The following general objections are stated with respect to each and every interrogatory

                  7 whether or not specifically identified in response thereto. To the extent any of these general objections
                  8 are not raised in any particular response, PersonalWeb does not waive those objections.
                  9          2.      PersonalWeb objects to each and every instruction and interrogatory to the extent that

               10 it seeks to impose duties beyond those required by the Federal Rules of Civil Procedure and the Local
               11 Rules of this district. PersonalWeb’s response shall be made only in accordance with the applicable
               12 rule(s).
               13            3.      PersonalWeb objects to each and every instruction and interrogatory to the extent that

               14 it seeks the disclosure of information protected by the attorney-client privilege, the attorney work-
               15 product doctrine, or any other applicable privilege, immunity, or protection, as provided by any
               16 applicable law. PersonalWeb does not intend to disclose such privileged or protected information.
               17            4.      PersonalWeb’s inadvertent disclosure of any such information should not be deemed a

               18 waiver of any privilege, immunity, or protection, and PersonalWeb expressly reserves the right to
               19 object to the introduction at trial or to any other use of such information that may be inadvertently
               20 disclosed. PersonalWeb objects to discovery of attorney-client privileged communications after the
               21 filing of this lawsuit and to discovery of work-product materials generated after the filing of this
               22 lawsuit. Per the parties’ Joint Preliminary Pretrial Conference Statement, PersonalWeb will not
               23 identify these privileged or protected materials in a privilege log.
               24            5.      The responses given herein shall not be deemed to waive any claim of privilege or

               25 immunity PersonalWeb may have as to any response, document, or thing, or any question or right of
               26 objection as to authenticity, competency, relevancy, materiality, admissibility, or any other objection
               27 PersonalWeb may have as to a demand for further response to these or other Interrogatories, or to any
               28 objection to the use of such information, documents, or things in any other proceeding filed after the

                                                                        1
                       PERSONALWEB RESPONSES TO AMAZON’S                                    CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                              CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 16 of 52


                  1 production of such information or documents.
                  2          6.     PersonalWeb objects to each and every definition inasmuch as it purports to define

                  3 terms used by PersonalWeb in its responses. PersonalWeb explicitly rejects any of Amazon’s
                  4 purported definitions applying to PersonalWeb’s responses, unless specifically stated otherwise.
                  5          7.     PersonalWeb objects to each and every definition and each and every interrogatory

                  6 including them as impermissibly vague, ambiguous, overly broad, and uncertain as the purportedly
                  7 defined terms are not consistently capitalized or otherwise indicated as referring to a use as a
                  8 purportedly defined term as compared to the use of the purportedly defined term in its ordinary usage.
                  9          8.     PersonalWeb objects to each and every definition and interrogatory as overly broad,

               10 unduly burdensome, and not proportional to the needs of the case because they are not limited to a
               11 specific geographic area. PersonalWeb will only provide discovery with respect to the United States.
               12            9.     PersonalWeb objects to the definitions of “You,” “Your,” or “PersonalWeb” because

               13 PersonalWeb has no knowledge of the entity “PersonalWeb Technologies LLC.” To the extent that
               14 this definition is intended to refer to “PersonalWeb Technologies, LLC”, PersonalWeb objects to the
               15 definition as it seeks to broaden the scope of allowable discovery and seeks information that is not
               16 within the possession, custody, or control of PersonalWeb, but is in the possession of third-parties and
               17 non-parties to this lawsuit. PersonalWeb further objects to each and every interrogatory including
               18 “PersonalWeb” as impermissibly vague, ambiguous, overly broad, and uncertain as Amazon has given
               19 “PersonalWeb” different and inconsistent definitions in the preamble to the interrogatories and in the
               20 “Definitions” section of the interrogatories. PersonalWeb further objects to the definition of these
               21 terms to the extent it includes PersonalWeb attorneys and patent agents and seeks privileged and
               22 attorney-work product information. PersonalWeb will interpret these terms as referring to
               23 PersonalWeb Technologies, LLC only.
               24            10.    PersonalWeb objects to the definitions of “Amazon” to the extent that it purports to

               25 extend to “all predecessors, parents, subsidiaries, divisions, officers, employees, agents, and attorneys
               26 of Amazon.com, Inc. and Amazon Web Services, Inc., and each person acting or purporting to act on
               27 their behalf or under their control” as broadening the scope of allowable discovery and seeks
               28 information that is not within the possession, custody, or control of PersonalWeb as PersonalWeb does

                                                                       2
                       PERSONALWEB RESPONSES TO AMAZON’S                                  CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                            CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 17 of 52


                  1 not know the identity of such persons and entities or the nature of their legal relationship to Amazon.
                  2 PersonalWeb further objects to each and every interrogatory including “Amazon” as impermissibly
                  3 vague, ambiguous, overly broad, and uncertain as Amazon has given “Amazon” different and
                  4 inconsistent definitions in the preamble to the interrogatories and in the “Definitions” section of the
                  5 interrogatories.
                  6          11.    PersonalWeb objects to the definition of “patents-in-suit” because it refers to patents

                  7 about which there is no case or controversy, particularly the ‘791 patent. None of PersonalWeb’s
                  8 operative complaints against individual website operators allege infringement of the ‘791 patent.
                  9          12.    PersonalWeb objects to the definitions of “all documents” as overly broad, unduly

               10 burdensome, and not proportional to the needs of the case because to the extent that is imposes
               11 obligations on PersonalWeb beyond those in Fed. R. Civ. P. 326 and 33.
               12            13.    PersonalWeb objects to the definitions of “communication” as overly broad, unduly

               13 burdensome, and not proportional to the needs of the case because to the extent that is imposes
               14 obligations on PersonalWeb beyond those in Fed. R. Civ. P. 326 and 33.
               15            14.    PersonalWeb objects to the definitions of “Identify” as overly broad and unduly

               16 burdensome, vague and ambiguous, not proportional to the needs of this case, and failing to describe
               17 the information sought with reasonable particularity. PersonalWeb will interpret this term as “List the
               18 natural person, legal entity, or document.”.
               19            15.    PersonalWeb objects to the interrogatories to the extent that they seek information

               20 equally available to Amazon in the public domain or that is already in the possession, custody, or
               21 control of Amazon.
               22            16.    PersonalWeb objects to the interrogatories to the extent that they seek information that

               23 is in the possession, custody, or control of parties over whom PersonalWeb has no control.
               24            17.    Nothing contained herein may be construed as an admission relative to the existence or

               25 non-existence of any information, and no response may be construed as an admission with respect to
               26 the relevancy or admissibility in evidence of any statement or characterization contained in the
               27 interrogatories or respecting the authenticity, competency, relevancy, materiality, or admissibility of
               28 any information, document or thing referenced by the interrogatories.

                                                                       3
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 18 of 52


                  1          Discovery in this matter is ongoing and PersonalWeb reserves the right to revise or supplement

                  2 any response herein.
                  3          These General Objections are applicable to and are incorporated in each specific response

                  4 herein without further reference. The inclusion of specific objection(s) in response to any
                  5 interrogatories shall not be construed as a waiver of such objection(s), or any of these objections, in
                  6 any other response.
                  7                                   RESPONSES AND OBJECTIONS

                  8          Subject to the foregoing General Objections, which are incorporated by reference as if set forth

                  9 fully in each and every response, PersonalWeb also specifically responds and objects to the
               10 interrogatory as follows:
               11 INTERROGATORY NO. 1:
               12            For each claim of the patents-in-suit, describe in detail the circumstances of its invention,

               13 including without limitation: the earliest claimed date(s) of conception and reduction to practice when
               14 and where such conception and reduction to practice occurred, all persons involved in or otherwise
               15 having knowledge of such conception and reduction to practice, the nature and extent of each
               16 individual’s involvement in and their relative contribution to such activities, and the identification of
               17 all documents and tangible things relating to the earliest claimed date(s) of conception and reduction
               18 to practice. If you contend the inventors were diligent in reducing such claim to practice, the full
               19 factual and legal basis for that contention, including any basis you contend excuses any period(s) of
               20 non-diligence.
               21 RESPONSE TO INTERROGATORY NO. 1:
               22            In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               23 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               24 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               25 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent that it
               26 purports to require the disclosure of information that is not within the knowledge, possession, custody,
               27 or control of PersonalWeb. Subject to the foregoing objections, PersonalWeb responds as follows:
               28            PersonalWeb acquired the Patents-in-Suit from Kinetech, Inc. in July 2011. PersonalWeb was


                                                                        4
                       PERSONALWEB RESPONSES TO AMAZON’S                                    CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                              CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 19 of 52


                  1 not involved in the conception and reduction to practice of the claimed inventions. However, both
                  2 inventors, Ronald Lachman and David Farber, have been deposed and PersonalWeb incorporates by
                  3 reference their deposition testimony. PersonalWeb also understands that prosecuting attorney Brian
                  4 Siritzky has been deposed previously on the topic at issue in this Interrogatory. Besides Messrs.
                  5 Lachman, Farber, and Siritzky, others with potential knowledge regarding "such conception and
                  6 reduction to practice," include Mr. Swart and Ezra Goldman.
                  7          PersonalWeb has also obtained documents from Andrew Swart that contain information

                  8 regarding the conception and reduction to practice of the claimed inventions and diligence in reducing
                  9 to practice the claimed inventions and has or will be produced those documents in this case. (See
               10 production nos. PWEB 070943-071185, hereinafter, reference numbers beginning with “PWEB" or
               11 “PersonalWeb” refer to production numbers). These documents support that the inventions were
               12 conceived sometime prior to October 1994, and the patent application was filed on April 11, 1995.
               13            Mr. Ronald Lachman, one of the two inventors listed on the patents in suit, testified that the

               14 verbal dialogues about the problems the True Name patents were designed to solve (namely,
               15 redundancy in data storage and transmission [e.g., cache-control] (see Lachman Deposition, January
               16 16, 2014 at 91:8- 13)) began in 1994 (id. at 88:12-89:21). These dialogues sparked meetings, further
               17 conversations, test gigs, proposals, examinations of various potential solutions, and led Mr. Lachman,
               18 along with his co-inventor, Mr. David Farber, to identify certain hashing algorithms which were
               19 subject to further research, calculations, and gradual improvement. (Id. at 92:6-16). Months after their
               20 initial meeting, Messrs. Lachman and Farber had made “substantive progress” on the ideas embodied
               21 in the Patents-in-Suit; by the fall of 1994 the ideas had become concrete, soon after which they retained
               22 a patent attorney to bring their ideas to fruition. (Id. at 92:17-25). Prior to the preparation and filing of
               23 the first patent application leading to the Patents-in-Suit, the entire process of bringing Messrs.
               24 Lachman and Farber’s idea to fruition involved “tons of documents,” “programs . . . and notes, [and]
               25 papers,” including “white papers,” and measurements and mathematical modeling of data replication.
               26 (Id. 94:21-95:14). Ultimately, Mr. Lachman (and Mr. Farber) retained the services of Cushman Darby
               27 & Cushman, by whom Brian Siritzky was employed, to prosecute the applications leading to the
               28 Patents-in-Suit; Mr. Lachman testified that the retention of Cushman Darby & Cushman, or at least

                                                                         5
                       PERSONALWEB RESPONSES TO AMAZON’S                                     CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                               CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 20 of 52


                  1 the first contact with Mr. Siritzky for the purposes of preparing a patent application that lead to the
                  2 Patents-in-Suit under the supervision of Dale Lazar, occurred at least by November 1994. (Id. 158:24-
                  3 159-4; 161:8-13). Mr. Lachman further testified that he understood the specification of the first patent
                  4 application leading to the Patents-in-Suit when it was filed on April 11, 1995, having spent “many,
                  5 many hours invested in reading drafts of [the] patent and commenting on them with [his] attorney and
                  6 [David Farber].” (Id. 105:11-23). Co-inventor Dave Farber likewise testified that he began to work on
                  7 the concepts of the True Names patents with Mr. Lachman starting in late summer or fall 1994. (Farber
                  8 Deposition, February 20-21, 2014, at 46:21-25; 71:3-6). Mr. Farber testified that after leaving his job
                  9 in September 1994, he contacted Mr. Lachman upon the recommendation of a colleague who said that
               10 Mr. Lachman had “interesting ideas to work with”; he was then invited to join Mr. Lachman on a flight
               11 from Chicago to Baltimore that October to “talk about ideas”, and on this flight, Mr. Lachman shared
               12 the ideas that led to the development of the invention described by the True Names patents. (Id. at
               13 70:7-9; 71:9-11; 71:14-72:7; see Deposition of David Farber, February 16, 2006, 47:22-49:1, PWEB
               14 011101-03.). At some point during their flight, Mr. Lachman shared “the seed of the idea [of the
               15 invention in the True Names patents], which is that there would be . . . an algorithm . . . that would
               16 reduce any large piece of data to a relatively small piece of data, but still big enough that it would be
               17 a huge number, huge enough that every individual item in a particular space would be extremely likely
               18 to have a separate value.” (Id. at 85:14-23.) Mr. Farber then testified that based on this “seed,” he and
               19 Mr. Lachman began to talk about the algorithm “as if there was such a thing, [and] all the different
               20 ways to use it.” (Id. at 85:14-86:2.) During a follow-up conversation in late 1994, Mr. Lachman further
               21 discussed his idea of a new way to use hashes—indeed, a special kind of hash—to solve a certain class
               22 of problems related to file identification. (Id. at 93:4-20.) Mr. Farber elaborated on Mr. Lachman’s
               23 seed of an idea by describing particular applications of the idea and helping to specify properties of
               24 algorithms necessary to bring their idea to fruition. (Id. 94:1-12.) Mr. Farber also testified that he
               25 learned of MD5 and SHA hashes during the time he was working on the True Names patents, while
               26 simultaneously becoming aware of the importance of moving and deduplicating big files—something
               27 he was “doing a lot of” during the time he and Mr. Lachman were developing the inventions disclosed
               28 in the True Names patents. (Id. at 67:15-22; 2006 Farber Depo., 49:21-50:2, PWEB 011103-04.) After

                                                                        6
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 21 of 52


                  1 further investigation, by late fall 1994, Messrs. Lachman and Farber had invented a way to confidently
                  2 determine the identity of a particular piece of data merely by having a smaller piece of data, which
                  3 one may refer to as a “unique identifier.” (Id. at 89:10-17; 89:23-90:3.) Once Messrs. Lachman and
                  4 Farber had realized this invention, sometime in late 1994, they retained Mr. Siritzky, a patent attorney,
                  5 to help them draft and file a patent application. (Id. 90:13-90:22.). The following documents provide
                  6 additional support that the inventions were conceived sometime during fall 1994, and the patent
                  7 application was filed on April 11, 1995:
                  8          • Dave Farber authored a patent disclosure and review form disclosing the concepts in the

                  9 Patents-in-Suit on November 15, 1994. [PWEB 070946-47]. His disclosure described the proposed
               10 invention in which “files are reduced to a small ‘message digest’ which can later be used to find an
               11 instance of a file with the same content as the original.” He outlined various uses for the invention
               12 including: (1) “Allow[ing] several users to share backups, keeping only one copy of common files;”
               13 (2) “Support[ing] a highly available backup server in a network, making it possible to keep all files
               14 online and quickly accessible;” (3) “Support[ing] version control, allowing multiple copies of similar
               15 directories with minimal redundancy;” and (4) “Support[ing] fast backups over slow bandwidth
               16 communications (e.g. modems) by verifying that common files are known to the backup system
               17 without copying them.” [PWEB 070946]. He also described the novelty of the invention as: (1) “Using
               18 ‘message digests’ to [virtually] uniquely identify files (for any purpose);” (2) “Using this form of
               19 identification specifically to control redundancy, as described above;” (3) “Creating a file system
               20 which computes stores, and uses message digests as a way to transparently introduce this feature into
               21 operating systems without changes to most applications;” and (4) “Breaking a file into segments before
               22 hashing as a way to improve this feature when applied to some kinds of file.” Id. Finally, his
               23 description distinguished the invention over existing art. [PWEB 070947].
               24            • Dave Farber updated his November 15, 1994, patent disclosure form on December 31, 1994,

               25 and subsequently on January 5, 1995. [PWEB 070951-55]. The revised disclosure described the “True
               26 Name” concept: “virtually unique, context-free, universal names for blocks of data.” [PWEB 070951].
               27 Farber clarified in this disclosure that a True Name provides several important capabilities: (1) “A
               28 way to refer to a block of data that is absolutely independent of its location, address, origin, or any

                                                                        7
                       PERSONALWEB RESPONSES TO AMAZON’S                                    CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                              CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 22 of 52


                  1 other property other than the data itself;” (2) “A way to determine whether a block of data on one
                  2 computer storage system is present in another computer storage system, without having to transmit
                  3 the entire block between systems;” (3) “A way for the recipient of a block of data to validate that the
                  4 data received is complete and correct, and has not been tampered with, maliciously or otherwise.”
                  5 [PWEB 070951]. Mr. Farber also describes how the True Names invention solves a data verification
                  6 problem between remote storage systems by use of message digest functions, algorithms such as MD4,
                  7 MD5, and SHA. [PWEB 070952]. Farber expressly noted that what is truly unique about the True
                  8 Name invention is not the message digest algorithm, or the use of such an algorithm in proving the
                  9 authenticity of a message, but rather its much broader application as the basis of a True Name. Id. In
               10 the updated patent disclosure form, Farber listed 11 possible examples of its use, some of which
               11 include: (1) “Support fast logical copying of data over slow bandwidth communication by avoiding
               12 copying when the destination system already has the data;” (2) “Allow a network of systems storing
               13 files or objects to efficiently send them back and forth by avoiding copies when unnecessary;” (3)
               14 “Support controlled redundancy in a network of storage servers – for instance, ensure that two or three
               15 servers have a copy of every file, or of every recently accessed file;” (4) “Support remote file or object
               16 caches in situation where short-term inconsistencies are acceptable. For instance, local file servers on
               17 a network may cache files coming from many sources for local use;” (5) “Allow distant or occasionally
               18 disconnected computers to maintain identical structures by periodically resynchronizing their
               19 contents. Communication is minimized by avoiding copies when unnecessary.” [PWEB 070953]. A
               20 full listing of the 11 possible (but not exclusive) uses of the True Names invention is available at
               21 [PWEB 070953], and PersonalWeb incorporates by references these uses into the response to this
               22 interrogatory. In this revised patent disclosure form, Mr. Farber also clarified the range of new or novel
               23 features of the True Names invention; such novel features include: (1) “Using ‘message digests’ to
               24 implement True Names, names that uniquely identify data blocks”; (2) “Using True Names as a way
               25 to communicate block identifiers among systems which maintain their own True Name Table for
               26 blocks of interest”; (3) “Using a True Name Table to control redundancy in networked systems”; (4)
               27 “Using True Names to ensure data integrity of stored blocks”; (5) “Using a virtual file system to
               28 maintain a True Name table automatically and transparently”; (6) “ Using True Names as a means to

                                                                       8
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 23 of 52


                  1 verify that any stored data object (including scanned photographs, videos, sound clips, etc.) has not
                  2 been tampered with”; (7) “Breaking blocks into segments before computing their True Names, as a
                  3 way to increase the sharability of the segments.” [PWEB 070954]. As his earlier disclosure form did,
                  4 the updated form also distinguished the invention over existing art. [PWEB 070954-55]. For related
                  5 documentary references, see Ex. 10 to Lachman deposition, January 16, 2014 [PWEB 070949-50]
                  6 (handwritten notes on December 1994 draft of patent disclosure form); see also Ex. 14 to Mr. Farber’s
                  7 deposition in February 2014, which includes: [PWEB 071124-29] (notes on patent disclosure revised
                  8 as of January 5, 1995); [PWEB 101076] (Farber notes from December 18, 1994); [PWEB 101077]
                  9 (True Name Project Plan); [PWEB 101078-115] (38-slide deck from February 3, 1995, describing the
               10 concepts, benefits, system architecture, potential services, product definitions, development plan, and
               11 next steps of the True Names Project); [PWEB 101116-118] (True Name “Phase 1” Project Status
               12 Report). Ex. 26 to Mr. Lachman’s Deposition on Jan. 17, 2014 [PWEB 009084-86] is an email chain
               13 between Messrs. Swart and Farber that provides an approximate timeline of the conception of the True
               14 Names inventions taught by the Patents-in-Suit—noting initial discussions of the True Names
               15 inventions beginning in late summer or early fall 1994, the subsequent creation of a venture between
               16 Messrs. Lachman, Farber, and Swart, the retention of a patent attorney, and the filing in Spring 1995
               17 of a patent application. See also February 2006 Deposition of Mr. Farber at 192:2-9 (noting that the
               18 May 1995 patent application date reflected in the timeline was inaccurate; April 1995 was when the
               19 first of the True Names patents was filed) [PWEB 011246]. In addition, the answer to this interrogatory
               20 may be determined by examining the documents that have been or will be produced with
               21 PersonalWeb’s P.R. 3-1 disclosures and P.R. 3-2 production, as well as other documents produced by
               22 PersonalWeb to date. Because the burden of deriving or ascertaining the answer to this interrogatory
               23 based on these documents will be substantially the same for either party, PersonalWeb identifies the
               24 following documents:          PWEB_007267;       PWEB_000504;       PWEB_008079;      PWEB_000880;

               25 PWEB_008135; PWEB_008191; PWEB_008253; PWEB_008314; PWEB_008375; PWEB_008435;
               26 PWEB_008495; PWEB_001260; PWEB_001939; PWEB_010521; PWEB_002833; PWEB_010754;
               27 PWEB_003431; PWEB_004069; PWEB_020323; PWEB_032150; PWEB_020488; PWEB_020017;
               28 PWEB_008561; PWEB_008829; PWEB_009000; PWEB_009046; PWEB_009051; PWEB_009082;

                                                                      9
                       PERSONALWEB RESPONSES TO AMAZON’S                                 CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                           CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 24 of 52


                  1 PWEB_009084; PWEB_009087; PWEB_009147; PWEB_009261; PWEB_009380; PWEB_009567;
                  2 PWEB_009929; PWEB_010163; PWEB_010166; PWEB_010175; PWEB_010178; PWEB_010179;
                  3 PWEB_010302; PWEB_010500; PWEB_011030; PWEB_011032; PWEB_011047; PWEB_011056;
                  4 PWEB_011366; PWEB_023769; PWEB_040509; PWEB_040555; PWEB_040755; PWEB_024208;
                  5 and PWEB_021813.
                  6         Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

                  7 PersonalWeb reserves the right to supplement and/or amend this response as further information
                  8 becomes available.
                  9 INTERROGATORY NO. 2:
               10           For each claim of the patents-in-suit, describe in detail all facts and circumstances relating to

               11 the first written description, offer for sale, sale, public disclosure, public use, or disclosure to any
               12 person other than a named inventor of the claimed invention, including, without limitation, the identity
               13 of the person involved in each such event, the date on which each such event occurred, and the
               14 identification of each document that reflects or relates to such facts and circumstances.
               15 RESPONSE TO INTERROGATORY NO. 2:
               16           In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               17 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               18 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               19 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent that it
               20 purports to require the disclosure of information that is not within the knowledge, possession, custody,
               21 or control of PersonalWeb. Subject to the foregoing objections, PersonalWeb responds as follows:
               22           PersonalWeb is not aware of the first public use or public demonstration of a system or

               23 apparatus containing all the elements of the claimed inventions or, of a demonstration of all the steps
               24 set forth in the claimed inventions. Likewise, PersonalWeb is unaware of the first sale or offer for sale
               25 in the United States of a system, apparatus, or method containing all the elements of an asserted claim.
               26 PersonalWeb has reviewed the deposition transcripts and documents provided by the inventors, the
               27 inventors’ companies, and original assignee. PersonalWeb does not believe that any sale or offer for
               28 sale in the United States of a system, apparatus, or method containing all the elements of an asserted

                                                                       10
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 25 of 52


                  1 claim was made prior to the filing date of the Application No. 08/425,160 on April 11, 1995. Likewise,
                  2 while the documents and deposition testimony indicate that computer systems containing the elements
                  3 of certain claims may have been tested (and thereby reduced to practice) prior to the April 11, 1995
                  4 filing date, PersonalWeb is unaware of any public use or public demonstration of a system or apparatus
                  5 containing all the elements of the claimed inventions or, of a demonstration of all the steps set forth in
                  6 the claimed inventions prior to the April 11, 1995 filing date.
                  7          Nevertheless, PersonalWeb refers Amazon to the depositions of the TrueName patent

                  8 inventors, Ron Lachman and David Farber, describing early uses of the patented technology.
                  9          Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

               10 PersonalWeb reserves the right to supplement and/or amend this response as further information
               11 becomes available.
               12 INTERROGATORY NO. 3:
               13            Identify all products and/or services that you contend practice or embody (or have at any time

               14 practiced or embodied) any alleged invention described or claimed in each of the patents-in-suit,
               15 including without limitation any allegedly practicing products and/or services of PersonalWeb, its
               16 licensees, assignees, or any of their subsidiaries, affiliates, predecessors or successors-in-interest.
               17 RESPONSE TO INTERROGATORY NO. 3:
               18            In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               19 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               20 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               21 the Federal Rules of Civil Procedure. PersonalWeb further objects to this Interrogatory to the degree
               22 that it calls for information protected by the attorney-client privilege or the work-product doctrine.
               23 PersonalWeb objects to this Interrogatory to the extent that it purports to require the disclosure of
               24 information that is not within the knowledge, possession, custody, or control of PersonalWeb. Subject
               25 to the foregoing objections, PersonalWeb responds as follows:
               26            PersonalWeb designed and marketed a product called StudyPods that used some of the

               27 inventions claimed in the Patents-in-Suit. PersonalWeb’s former Chief Technical Officer, Wasef
               28

                                                                        11
                       PERSONALWEB RESPONSES TO AMAZON’S                                    CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                              CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 26 of 52


                  1 Kassis, and a team of software engineers and programmers under Mr. Kassis’ direction and
                  2 supervision, were responsible for the design, development, and testing of the StudyPods product.
                  3          PersonalWeb is aware of many other companies (including Connected Corporation and Iron

                  4 Mountain) that have designed and developed products incorporating inventions claimed in the Patents-
                  5 in-Suit. A number of these companies have received licenses to the Patents-in-Suit. PersonalWeb will
                  6 produce all such license agreements for the Patents-in-Suit. PersonalWeb is also aware of companies
                  7 that are infringing the Patents-in-Suit by making, using, selling, and offering for sale products that
                  8 incorporate the inventions claimed in the Patents-in-Suit. PersonalWeb has filed patent infringement
                  9 actions in the U.S. District Court for the Eastern District of Texas against some of these companies,
               10 including Autonomy, Hewlett Packard Company, NetApp, EMC, Amazon, NEC, Google, Apple,
               11 RackSpace, Microsoft, IBM, and Facebook. PersonalWeb has also filed patent infringement suits
               12 against the various companies involved in the present MDL cases.
               13            PersonalWeb also is aware that prior owners of the patent-in-suit filed patent infringement

               14 actions against accused infringers, including StreamCast, Limewire, Overpeer, and others. Besides
               15 PersonalWeb, other prior owners or exclusive licensees of the Patents-in-Suit have engaged in
               16 licensing activities for the inventions claimed. These entities include Brilliant Digital Entertainment,
               17 Altnet, Inc., Kinetech, Inc., Connected Corporation, and Level 3 Communications, Inc.
               18            Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

               19 PersonalWeb reserves the right to supplement and/or amend this response as further information
               20 becomes available.
               21 INTERROGATORY NO. 4:
               22            If you contend that there exist any secondary considerations or objective evidence of non-

               23 obviousness with respect to each of the claimed inventions of the patents-in-suit, state in detail the full
               24 factual and legal basis for your contention, including identifying all persons and documents supporting
               25 this contention. Your answer should also identify and explain any nexus you contend exists between
               26 the claimed invention(s) and any evidence of secondary considerations or objective evidence of non-
               27 obviousness, including without limitation a claim-by-claim description of the connection between
               28 each of the asserted claims and any evidence of commercial success.

                                                                       12
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 27 of 52


                  1 RESPONSE TO INTERROGATORY NO. 4:
                  2          In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

                  3 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
                  4 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
                  5 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent it seeks
                  6 information related to the validity of the patents-in-suit. PersonalWeb’s patents are presumed valid
                  7 under 35 U.S.C. §282, and Amazon bears the burden of establishing invalidity by clear and convincing
                  8 evidence. PersonalWeb further objects to this Interrogatory to the degree that it calls for information
                  9 protected by the attorney-client privilege or the work-product doctrine. Subject to the foregoing
               10 objections, PersonalWeb responds as follows:
               11            The non-obviousness of the Patents-in-Suit’s claimed inventions is reflected by the tremendous

               12 commercial success achieved by AWS’ S3 and CloudFront products and services. Upon information
               13 and belief, Amazon’s accused products have produced millions of dollars in revenues due in part to
               14 its use of the inventions of the Patents-in-Suit.
               15            The non-obviousness of the Patents-in-Suit is also reflected by the commercial success

               16 achieved by the other defendants that PersonalWeb has sued and/or parties licensed under the True
               17 Names patents, including, but not limited to products referenced in PersonalWeb’s Response to
               18 Interrogatory No. 3, herein.
               19            Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

               20 PersonalWeb reserves the right to supplement and/or amend this response as further information
               21 becomes available and pending the completion of expert discovery.
               22 INTERROGATORY NO. 5:
               23            For each claim of the patents-in-suit, identify, on an element-by-element basis, the portion or

               24 portions of the specification that contains the written description of the alleged invention covered by
               25 the claim, and of the manner and process of making and using it, in such full, clear, concise, and exact
               26 terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly
               27 connected, to make and use the same, and if you contend the specification sets forth the best mode
               28 contemplated by any inventor(s) of carrying out his invention, identify the specific portions

                                                                       13
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 28 of 52


                  1 of the specification setting forth the best mode of the claimed invention.
                  2 RESPONSE TO INTERROGATORY NO. 5:
                  3          In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

                  4 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
                  5 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
                  6 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent it seeks
                  7 information related to the validity of the patents-in-suit. PersonalWeb’s patents are presumed valid
                  8 under 35 U.S.C. §282, and Amazon bears the burden of establishing invalidity by clear and convincing
                  9 evidence. PersonalWeb further objects to this Interrogatory to the degree that it calls for information
               10 protected by the attorney-client privilege or the work-product doctrine. Subject to the foregoing
               11 objections, PersonalWeb responds as follows:
               12            PersonalWeb refers Amazon to the Patents-in-Suit themselves.

               13            Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

               14 Further, the claim construction process is ongoing. PersonalWeb reserves the right to supplement
               15 and/or amend this response as further information becomes available and pending the completion of
               16 expert discovery.
               17 INTERROGATORY NO. 6:
               18            For each of the patents-in-suit, provide all facts and identify all corroborating documents

               19 regarding the ownership of any right, title, or interest in or to each patent, including identifying the
               20 entity that currently owns the right, title, or interest and a full explanation of the chain of title to any
               21 and all rights, title, or interests in or to each patent.
               22 RESPONSE TO INTERROGATORY NO. 6:
               23            In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               24 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               25 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               26 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent that it
               27 purports to require the disclosure of information that is not within the knowledge, possession, custody,
               28 or control of PersonalWeb. PersonalWeb further objects to this Interrogatory to the degree that it calls

                                                                         14
                       PERSONALWEB RESPONSES TO AMAZON’S                                    CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                              CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 29 of 52


                  1 for information protected by the attorney-client privilege or the work-product doctrine. Subject to the
                  2 foregoing objections, PersonalWeb responds as follows:
                  3          PersonalWeb obtained its ownership interest in the Patents-in-Suit on July 15, 2011, when

                  4 Kinetech, Inc. (“Kinetech”), assigned all its interest in the Patents-in-Suit to PersonalWeb. See PWEB
                  5 071332-348. The inventors of the Patents-in-Suit assigned the Patents-in-Suit to Kinetech in June
                  6 1995. In addition, the answer to this Interrogatory may be determined, at least in part, by examining
                  7 PersonalWeb’s P.R. 3-1 disclosures including all amendments thereof and P.R. 3-2 production served
                  8 on October 26, 2018, as well as PersonalWeb’s business records that have been or will be produced to
                  9 Amazon. Because the burden of deriving or ascertaining the answer to this Interrogatory based on
               10 these documents will be substantially the same for either party, PersonalWeb identifies the following
               11 documents:         PWEB_000153–000189;          PWEB_000210;         PWEB_000227;         PWEB_011045;

               12 PWEB_021086; PWEB_020315; PWEB_032032; PWEB_033262; PWEB_033278; PWEB_030651;
               13 PWEB_032082; PWEB_032085; PWEB_029005; PWEB_029016; PWEB_043657; PWEB_020664;
               14 PWEB_029088; PWEB_020668; PWEB_030972; PWEB_030989; PWEB_020941; PWEB_020945;
               15 PWEB_020948; PWEB_031588; PWEB_022809; PWEB_023059; PWEB_019636; PWEB_019639;
               16 PWEB_019680;           PWEB_019687;        PWEB_019691;        PWEB_019998;        PWEB_020000;         and

               17 PWEB_028293.
               18            In addition, the Patents-in-Suit have been subject to three exclusive license agreements. See

               19 PWEB_022810-821; PWEB_028293-315; PWEB_022923-935; and PWEB_028077-090. Iron
               20 Mountain LLP at one time held an exclusive license with PersonalWeb’s predecessor in interest, but
               21 that exclusive license, which covered a limited field of technology not at issue in this case, is now
               22 terminated.
               23            Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

               24 PersonalWeb reserves the right to supplement and/or amend this response as further information
               25 becomes available.
               26 INTERROGATORY NO. 7:
               27            Describe in detail each instance of an offer, discussion, negotiation, and/or agreement to sell,

               28 buy, acquire, license, sublicense, covenant-not-to-sue, settle any claims, or otherwise convey any

                                                                       15
                       PERSONALWEB RESPONSES TO AMAZON’S                                    CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                              CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 30 of 52


                  1 right(s) or decline to enforce any rights in any of the patents-in-suit or related patents/applications.
                  2 Such description should include, without limitation, the date(s) of such offer, discussion, negotiation,
                  3 or agreement; the identity of any person having knowledge of and/or involvement in the same; the
                  4 outcome and/or current status of the same; an identification of any resulting agreement (s) and/or
                  5 license(s); the effective date of any resulting agreement(s) and/or license(s), including whether they
                  6 are still in effect and whether there has been any allegation of breach; the terms of any resulting
                  7 agreement(s) and/or license(s) including any fees, payments, royalties or other consideration and any
                  8 restrictions, including field of use restrictions; and the identity of any documents (including
                  9 agreements and licenses) constituting or referring to such offer, discussion, or negotiation
               10 RESPONSE TO INTERROGATORY NO. 7:
               11            In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               12 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               13 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               14 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent that it
               15 purports to require the disclosure of information that is not within the knowledge, possession, custody,
               16 or control of PersonalWeb. PersonalWeb further objects to this Interrogatory to the degree that it calls
               17 for information protected by the attorney-client privilege or the work-product doctrine. Subject to the
               18 foregoing objections, PersonalWeb responds as follows:
               19            PersonalWeb incorporates by references its response to Interrogatory No. 6.

               20            Further, because the burden of deriving or ascertaining the answer to this Interrogatory based

               21 on these documents will be substantially the same for either party, PersonalWeb also identifies the
               22 following documents:: PWEB_028293-315 (Kinetech and Digital Island); PWEB_71360-67 (BDE
               23 and Streamcast); PWEB_71403-15 (BDE and Limewire); PWEB_71381-91 (Kinetech and GUBA);
               24 PWEB_022983-95 (BDE and Internet Gig.com); PWEB_22810-21 (Kinetech and Connected);
               25 PWEB_022923-35 (Kinetech and BDE/Altnet); PWEB 71218-71244 and PWEB 71256-71282
               26 (PersonalWeb and Caringo); PWEB 71245-71254 and PWEB 71306-71316 (PersonalWeb and
               27 Nexsan), PWEB 97716-97727 (PersonalWeb and NEC), PWEB 169667-169684 and PWEB 169661-
               28 169666 (PersonalWeb and Hewlett Packard); PWEB 169667-169684 and PWEB 169661-169666

                                                                       16
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 31 of 52


                  1 (PersonalWeb and Autonomy); PWEB 169667-169684 and PWEB 169661-169666 (PersonalWeb and
                  2 Iron Mountain); PWEB 164945- 164978 (PersonalWeb and Microsoft); PWEB 170112-170129
                  3 (PersonalWeb and Yahoo); PWEB 170130-17036 (PersonalWeb and Rackspace), and PWEB 182918-
                  4 182924 (PersonalWeb and IBM) and PERSONALWEB 006775-006787 (PersonalWeb and VigLink).
                  5 In addition, PersonalWeb has offered a license to other using its technology by providing information
                  6 on its website regarding the technology, including the Patents-in-Suit, and license availability. For
                  7 example, PersonalWeb has offered licenses to entities such as EMC Corp., NetApp, Github, Amazon,
                  8 Google, Facebook, Apple, and VMWare.
                  9          Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

               10 PersonalWeb reserves the right to supplement and/or amend this response as further information
               11 becomes available.
               12 INTERROGATORY NO. 8:
               13            For each claim of the patents-in-suit, identify and describe any investigations, evaluations,

               14 communications, or opinions relating to the validity, patentability, and/or enforceability of such claim,
               15 whether performed by you or any other entity, and identify all persons with knowledge of such
               16 investigations, evaluations, communications, or opinions and all documents related thereto.
               17 RESPONSE TO INTERROGATORY NO. 8:
               18            In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               19 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               20 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               21 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent that it
               22 purports to require the disclosure of information that is not within the knowledge, possession, custody,
               23 or control of PersonalWeb. PersonalWeb further objects to this Interrogatory to the degree that it calls
               24 for information protected by the attorney-client privilege or the work-product doctrine. Subject to the
               25 foregoing objections, PersonalWeb responds as follows:
               26            The answer to this interrogatory may be determined by examining the documents that have

               27 been or will be produced to Amazon. Because the burden of deriving or ascertaining the answer to this
               28 Interrogatory based on these documents will be substantially the same for either party, PersonalWeb

                                                                       17
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 32 of 52


                  1 identifies the following documents: PersonalWeb’s P.R. 3-1 disclosures and P.R. 3-2 production
                  2 served on November 26, 2012 and PWEB_010502–011694.
                  3         In addition, PersonalWeb refers Amazon to the documents filed in the following cases from

                  4 the Eastern District of Texas: PersonalWeb Technologies LLC v. NetApp, Inc., 6:11-cv-00657-LED;
                  5 PersonalWeb Technologies LLC v. Amazon Web Services LLC et al, 6:11-cv-00658-LED;
                  6 PersonalWeb Technologies LLC v. Caringo, Inc., 6:11-cv-00659-LED; PersonalWeb Technologies
                  7 LLC v. EMC Corporation et al, 6:11-cv-00660-LED; PersonalWeb Technologies LLC v. Autonomy,
                  8 Inc., 6:11-cv-00683-LED; PersonalWeb Technologies LLC v. Google, Inc. et al, 6:11-cv-00656- LED;
                  9 PersonalWeb Technologies LLC v. NEC Corporation of America, Inc., 6:11-cv-00655-LED;
               10 PersonalWeb Technologies LLC v. Nexsan Technologies LLC, 6:11-cv-00657-LED; PersonalWeb
               11 Technologies LLC et al v. Yahoo! Inc., 6:12-cv-00658-LED; PersonalWeb Technologies LLC et al v.
               12 Rackspace US, Inc. et al, 6:12-cv-00659-LED; PersonalWeb Technologies LLC et al v. Apple Inc.,
               13 6:12-cv-00660-LED; PersonalWeb Technologies LLC et al v. International Business Machines
               14 Corporation, 6:12-cv-00661-LED; PersonalWeb Technologies LLC et al v. Facebook Inc., 6:12-cv-
               15 00662-LED; and PersonalWeb Technologies LLC et al v. Microsoft Corporation, 6:12-cv-00663-LED
               16 and the following cases from the Northern District of California: PersonalWeb Technologies LLC v.
               17 NetApp, Inc., 5:13-CV-01359-EJD; PersonalWeb Technologies LLC v. EMC Corporation et al, 5:13-
               18 CV-01358-EJD; PersonalWeb Technologies LLC v. Google, Inc. et al, 13-cv-01317-EJD; and
               19 PersonalWeb Technologies LLC et al v. Facebook Inc., 5:13-cv-01356-EJD.
               20           PersonalWeb also refers Amazon to the following inter partes review proceedings: 2013-

               21 00082 (U.S. Patent No. 5,978,791); 2013- 00083 (U.S. Patent No. 6,415,280); 2013-00084 (U.S.
               22 Patent No. 7,945,544); 2013-00085 (U.S. Patent No. 7,945,539); 2013-00086 (U.S. Patent No.
               23 7,949,662); and 2013-00087 (U.S. Patent No. 8,001,096).
               24           To the extent the answer to this Interrogatory may be determined by documents other than the

               25 above-referenced documents, PersonalWeb is still gathering information and will supplement this
               26 answer, if necessary. Discovery is ongoing, and PersonalWeb has not yet completed its investigation
               27 of the facts. PersonalWeb reserves the right to supplement and/or amend this response as further
               28 information becomes available.

                                                                     18
                       PERSONALWEB RESPONSES TO AMAZON’S                                CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                          CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 33 of 52


                  1 INTERROGATORY NO. 9:
                  2          If you contend that you are entitled to an award of damages by way of any claim in this action,

                  3 state whether you believe it to be a reasonable royalty, lost profits, or another measure, provide you
                  4 calculation of damages, describe in detail the factual bases upon which you base your calculation, and
                  5 identify all persons with knowledge of such factual bases.
                  6 RESPONSE TO INTERROGATORY NO. 9:
                  7          In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

                  8 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
                  9 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               10 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent that it
               11 purports to require the disclosure of information that is not within the knowledge, possession, custody,
               12 or control of PersonalWeb. PersonalWeb further objects to this Interrogatory to the degree that it calls
               13 for information protected by the attorney-client privilege or the work-product doctrine. Subject to the
               14 foregoing objections, PersonalWeb responds as follows:
               15            PersonalWeb is seeking damages in an amount adequate to compensate it for Amazon’s

               16 infringement of the Patents-in-Suit, but in no event less than a reasonable royalty pursuant to 35 U.S.C.
               17 § 284. PersonalWeb incorporates by reference its upcoming initial damages and expert disclosures,
               18 including upcoming reports and disclosures to be provided during expert discovery in accordance with
               19 the schedule set forth by the Court. PersonalWeb expects that additional information concerning this
               20 interrogatory will be provided during discovery.
               21            Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

               22 PersonalWeb reserves the right to supplement and/or amend this response as further information
               23 becomes available and pending the completion of expert discovery
               24 INTERROGATORY NO. 10:
               25            If you contend that any of the patents-in-suit or any of its claims is entitled to a priority date

               26 prior to the actual filing date of that patent, state all factual and legal bases for that contention,
               27 including identifying which claims and patents you contend are entitled to which priority dates, which
               28 documents support or refute your contentions and if any of the supporting documents are other patent

                                                                        19
                       PERSONALWEB RESPONSES TO AMAZON’S                                     CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                               CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 34 of 52


                  1 applications or patents, identify where in those patents applications or patents there is written
                  2 description support to provide the contended priority date.
                  3 RESPONSE TO INTERROGATORY NO. 10:
                  4          In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

                  5 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
                  6 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
                  7 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent it seeks
                  8 information related to the validity of the patents-in-suit. PersonalWeb’s patents are presumed valid
                  9 under 35 U.S.C. §282, and Amazon bears the burden of establishing invalidity by clear and convincing
               10 evidence. PersonalWeb further objects to this Interrogatory to the degree that it calls for information
               11 protected by the attorney-client privilege or the work-product doctrine. Subject to the foregoing
               12 objections, PersonalWeb responds as follows:
               13            The priority date to which each of the Patents-in-Suit is entitled is April 11, 1995, the filing

               14 date of U.S. Patent Application No. 08/425,160. PersonalWeb refers Amazon to the Patents-in-Suit
               15 themselves, their file histories and the file histories of any patent application in which they claim
               16 priority.
               17            Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

               18 PersonalWeb reserves the right to supplement and/or amend this response as further information
               19 becomes available.
               20                        Respectfully submitted,

               21 Dated: January 22, 2019                          STUBBS, ALDERTON & MARKILES, LLP

               22
               23                                                  By: /s/ Michael A. Sherman
                                                                           Viviana Boero Hedrick
               24                                                          Michael A. Sherman
                                                                           Jeffrey F. Gersh
               25                                                          Sandeep Seth
                                                                           Wesley W. Monroe
               26                                                          Stanley H. Thompson, Jr.
                                                                           Attorneys for Plaintiffs
               27
               28

                                                                       20
                       PERSONALWEB RESPONSES TO AMAZON’S                                   CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
       Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 35 of 52

 1
                                                VERIFICATION
 2
              I have read the foregoing document entitled PERSONALWEB TECHNOLOGIES, LLC
 3
     RESPONSE TO AMAZON.COM, INC. AND AMAZON WEB SERVICES, INC.'S FIRST
 4
     SET OF PROPOUNDING INTERROGATORIES and know its contents.
 5
              The matters stated in the foregoing document are true of my own knowledge, except as to
 6
     those matters which are stated on information and belief, and as to those matters, I believe them to
 7

 8 be true.
              I declare under penalty of perjury under the laws of the United States of America that the
 9
     foregoing is true and correct.
lO
              Executed on January 22, 2019, at Westlake Village, California.
11
12
13
14
15

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        22
     PERSONALWEB RESPONSES TO AMAZON'S                                    CASE NO.: 5:18-md-02834-BLF
     FIRST SET OF PROPOUNDING INTERROGATORIES                             CASE NO. S:18-cv-00767-BLF
                         Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 36 of 52


                  1                                           PROOF OF SERVICE

                  2           I declare as follows:
                  3         I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
                    not a party to the within action. My business address is 15260 Ventura Blvd., 20th Floor, Sherman
                  4 Oaks, California 91403.
                  5
                  6            On January 22, 2019, I served the documents described as: PERSONALWEB
                       TECHNOLOGIES, LLC RESPONSE TO AMAZON.COM, INC. AND AMAZON WEB
                  7    SERVICES, INC.’S FIRST SET OF PROPOUNDING INTERROGATORIES on the interested
                       parties in this action as follows:
                  8
                                   Via Email                            NDCA Case No. 5:18-cv-00767-BLF
                  9                J. David Hadden                      Attorney for Amazon.com, Inc. and Amazon
                                   dhadden@fenwick.com                  Web Services, Inc. and numerous defendants
               10                  c/o Phillip John Haack               (see Service List)
                                   phaack@fenwick.com
               11                  c/o Saina Sason Shamilov
               12                  sshamilov@fenwick.com
                                   c/o Ravi Ragavendra Ranganath
               13                  rranganath@fenwick.com
                                   c/o Chieh Tung
               14                  ctung@fenwick.com
                                   c/o Melanie Mayer
               15                  mmayer@fenwick.com
               16                  c/o Todd Gregorian
                                   tgregorian@fenwick.com
               17
                                  VIA MESSENGER: I caused the document(s) listed above to be delivered via
               18                 messenger to the individual(s) as set forth above.
               19                 BY U.S. MAIL: (SEE ATTACHED SERVICE LIST) By depositing for collection
                                  and mailing in the ordinary course of business. I am “readily familiar” with the firm’s
               20                 practice of collection and processing correspondence for mailing. Under that practice it
                                  would be deposited with U.S. Postal Service on the same day with postage thereon fully
               21                 prepaid at Sherman Oaks, California in the ordinary course of business. I am aware that
               22                 on motion of the party served, service is presumed invalid if postal cancellation date or
                                  postage meter date is more than one day after date of deposit for mailing on affidavit.
               23
                                  Pursuant to stipulation for email service reached with counsel of record, I served the
               24                 above documents to the emails listed in the service caption above. A true and correct
                                  copy of the transmittal will be produced if requested by any party or the court.
               25
               26               I declare under penalty of perjury under the laws of the United States of America that the above
                       is true and correct. Executed on January 22, 2019, at Sherman Oaks, California.
               27
                                                                     /s/ Elizabeth Saal de Casas
               28                                                    ELIZABETH SAAL DE CASAS

                                                                          22
                       PERSONALWEB RESPONSES TO AMAZON’S                                      CASE NO: 5:18-md-02834-BLF
                       FIRST SET OF PROPOUNDING INTERROGATORIES                                CASE NO. 5:18-cv-00767-BLF
4823-2505-9973, V. 3
                         Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 37 of 52


                  1 MICHAEL A. SHERMAN (SBN 94783)
                       masherman@stubbsalderton.com
                  2 JEFFREY F. GERSH (SBN 87124)
                       jgersh@stubbsalderton.com
                  3 SANDEEP SETH (SBN 195914)
                       sseth@stubbsalderton.com
                  4 WESLEY W. MONROE (SBN 149211)
                       wmonroe@stubbsalderton.com
                  5 STANLEY H. THOMPSON, JR. (SBN 198825)
                       sthompson@stubbsalderton.com
                  6 VIVIANA BOERO HEDRICK (SBN 239359)
                       vhedrick@stubbsalderton.com
                  7 STUBBS, ALDERTON & MARKILES, LLP
                    15260 Ventura Blvd., 20th Floor
                  8 Sherman Oaks, CA 91403
                    Telephone:   (818) 444-4500
                  9 Facsimile:   (818) 444-4520

               10 Attorneys for PersonalWeb Technologies, LLC
                       [Additional Attorneys listed below]
               11
                                                     UNITED STATES DISTRICT COURT
               12
                                                    NORTHERN DISTRICT OF CALIFORNIA
               13
                                                             SAN JOSE DIVISION
               14
                        IN RE PERSONAL WEB TECHNOLOGIES,              CASE NO.: 5:18-md-02834-BLF
               15       LLC, ET AL., PATENT LITIGATION

               16
                        AMAZON.COM, INC., et al.,                     Case No.: 5:18-cv-00767-BLF
               17
                                      Plaintiffs,                     PERSONALWEB TECHNOLOGIES, LLC
               18                                                     SUPPLEMENTAL RESPONSES TO
                        v.                                            AMAZON.COM, INC. AND AMAZON
               19                                                     WEB SERVICES, INC.’S FIRST SET OF
                        PERSONALWEB TECHNOLOGIES, LLC, et             PROPOUNDING INTERROGATORIES
               20       al.,                                          (NO. 5)
               21                     Defendants.
                                                                      Trial Date:   March 16, 2020
               22       PERSONALWEB TECHNOLOGIES, LLC
                        and LEVEL 3 COMMUNICATIONS, LLC,
               23
                                      Counterclaimants,
               24
                        v.
               25
                        AMAZON.COM, INC. and AMAZON WEB
               26       SERVICES, INC.,

               27                     Counterdefendants.

               28


                       PERSONALWEB SUPPLEMENTAL RESPONSES                            CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                          CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 38 of 52


                  1          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, PersonalWeb

                  2 Technologies, LLC (“PersonalWeb”), by and through counsel, hereby amends their responses to the
                  3 First Set of Interrogatories of Amazon.com, Inc. and Amazon Web Services, Inc. (collectively
                  4 “Amazon”) as follows:
                  5                                       GENERAL OBJECTIONS

                  6          1.      The following general objections are stated with respect to each and every interrogatory

                  7 whether or not specifically identified in response thereto. To the extent any of these general objections
                  8 are not raised in any particular response, PersonalWeb does not waive those objections.
                  9          2.      PersonalWeb objects to each and every instruction and interrogatory to the extent that

               10 it seeks to impose duties beyond those required by the Federal Rules of Civil Procedure and the Local
               11 Rules of this district. PersonalWeb’s response shall be made only in accordance with the applicable
               12 rule(s).
               13            3.      PersonalWeb objects to each and every instruction and interrogatory to the extent that

               14 it seeks the disclosure of information protected by the attorney-client privilege, the attorney work-
               15 product doctrine, or any other applicable privilege, immunity, or protection, as provided by any
               16 applicable law. PersonalWeb does not intend to disclose such privileged or protected information.
               17            4.      PersonalWeb’s inadvertent disclosure of any such information should not be deemed a

               18 waiver of any privilege, immunity, or protection, and PersonalWeb expressly reserves the right to
               19 object to the introduction at trial or to any other use of such information that may be inadvertently
               20 disclosed. PersonalWeb objects to discovery of attorney-client privileged communications after the
               21 filing of this lawsuit and to discovery of work-product materials generated after the filing of this
               22 lawsuit. Per the parties’ Joint Preliminary Pretrial Conference Statement, PersonalWeb will not
               23 identify these privileged or protected materials in a privilege log.
               24            5.      The responses given herein shall not be deemed to waive any claim of privilege or

               25 immunity PersonalWeb may have as to any response, document, or thing, or any question or right of
               26 objection as to authenticity, competency, relevancy, materiality, admissibility, or any other objection
               27 PersonalWeb may have as to a demand for further response to these or other Interrogatories, or to any
               28 objection to the use of such information, documents, or things in any other proceeding filed after the

                                                                        1
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                   CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                 CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 39 of 52


                  1 production of such information or documents.
                  2          6.     PersonalWeb objects to each and every definition inasmuch as it purports to define

                  3 terms used by PersonalWeb in its responses. PersonalWeb explicitly rejects any of Amazon’s
                  4 purported definitions applying to PersonalWeb’s responses, unless specifically stated otherwise.
                  5          7.     PersonalWeb objects to each and every definition and each and every interrogatory

                  6 including them as impermissibly vague, ambiguous, overly broad, and uncertain as the purportedly
                  7 defined terms are not consistently capitalized or otherwise indicated as referring to a use as a
                  8 purportedly defined term as compared to the use of the purportedly defined term in its ordinary usage.
                  9          8.     PersonalWeb objects to each and every definition and interrogatory as overly broad,

               10 unduly burdensome, and not proportional to the needs of the case because they are not limited to a
               11 specific geographic area. PersonalWeb will only provide discovery with respect to the United States.
               12            9.     PersonalWeb objects to the definitions of “You,” “Your,” or “PersonalWeb” because

               13 PersonalWeb has no knowledge of the entity “PersonalWeb Technologies LLC.” To the extent that
               14 this definition is intended to refer to “PersonalWeb Technologies, LLC”, PersonalWeb objects to the
               15 definition as it seeks to broaden the scope of allowable discovery and seeks information that is not
               16 within the possession, custody, or control of PersonalWeb, but is in the possession of third-parties and
               17 non-parties to this lawsuit. PersonalWeb further objects to each and every interrogatory including
               18 “PersonalWeb” as impermissibly vague, ambiguous, overly broad, and uncertain as Amazon has given
               19 “PersonalWeb” different and inconsistent definitions in the preamble to the interrogatories and in the
               20 “Definitions” section of the interrogatories. PersonalWeb further objects to the definition of these
               21 terms to the extent it includes PersonalWeb attorneys and patent agents and seeks privileged and
               22 attorney-work product information. PersonalWeb will interpret these terms as referring to
               23 PersonalWeb Technologies, LLC only.
               24            10.    PersonalWeb objects to the definitions of “Amazon” to the extent that it purports to

               25 extend to “all predecessors, parents, subsidiaries, divisions, officers, employees, agents, and attorneys
               26 of Amazon.com, Inc. and Amazon Web Services, Inc., and each person acting or purporting to act on
               27 their behalf or under their control” as broadening the scope of allowable discovery and seeks
               28 information that is not within the possession, custody, or control of PersonalWeb as PersonalWeb does

                                                                       2
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                 CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                               CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 40 of 52


                  1 not know the identity of such persons and entities or the nature of their legal relationship to Amazon.
                  2 PersonalWeb further objects to each and every interrogatory including “Amazon” as impermissibly
                  3 vague, ambiguous, overly broad, and uncertain as Amazon has given “Amazon” different and
                  4 inconsistent definitions in the preamble to the interrogatories and in the “Definitions” section of the
                  5 interrogatories.
                  6          11.    PersonalWeb objects to the definition of “patents-in-suit” because it refers to patents

                  7 about which there is no case or controversy, particularly the ‘791 patent. None of PersonalWeb’s
                  8 operative complaints against individual website operators allege infringement of the ‘791 patent.
                  9          12.    PersonalWeb objects to the definitions of “all documents” as overly broad, unduly

               10 burdensome, and not proportional to the needs of the case because to the extent that is imposes
               11 obligations on PersonalWeb beyond those in Fed. R. Civ. P. 326 and 33.
               12            13.    PersonalWeb objects to the definitions of “communication” as overly broad, unduly

               13 burdensome, and not proportional to the needs of the case because to the extent that is imposes
               14 obligations on PersonalWeb beyond those in Fed. R. Civ. P. 326 and 33.
               15            14.    PersonalWeb objects to the definitions of “Identify” as overly broad and unduly

               16 burdensome, vague and ambiguous, not proportional to the needs of this case, and failing to describe
               17 the information sought with reasonable particularity. PersonalWeb will interpret this term as “List the
               18 natural person, legal entity, or document.”.
               19            15.    PersonalWeb objects to the interrogatories to the extent that they seek information

               20 equally available to Amazon in the public domain or that is already in the possession, custody, or
               21 control of Amazon.
               22            16.    PersonalWeb objects to the interrogatories to the extent that they seek information that

               23 is in the possession, custody, or control of parties over whom PersonalWeb has no control.
               24            17.    Nothing contained herein may be construed as an admission relative to the existence or

               25 non-existence of any information, and no response may be construed as an admission with respect to
               26 the relevancy or admissibility in evidence of any statement or characterization contained in the
               27 interrogatories or respecting the authenticity, competency, relevancy, materiality, or admissibility of
               28 any information, document or thing referenced by the interrogatories.

                                                                       3
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                  CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 41 of 52


                  1          Discovery in this matter is ongoing and PersonalWeb reserves the right to revise or supplement

                  2 any response herein.
                  3          These General Objections are applicable to and are incorporated in each specific response

                  4 herein without further reference. The inclusion of specific objection(s) in response to any
                  5 interrogatories shall not be construed as a waiver of such objection(s), or any of these objections, in
                  6 any other response.
                  7                        SUPPLEMENTAL RESPONSES AND OBJECTIONS

                  8          Subject to the foregoing General Objections, which are incorporated by reference as if set forth

                  9 fully in each and every response, PersonalWeb also specifically responds and objects to the
               10 interrogatory as follows:
               11 INTERROGATORY NO. 5:
               12            For each claim of the patents-in-suit, identify, on an element-by-element basis, the portion or

               13 portions of the specification that contains the written description of the alleged invention covered by
               14 the claim, and of the manner and process of making and using it, in such full, clear, concise, and exact
               15 terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly
               16 connected, to make and use the same, and if you contend the specification sets forth the best mode
               17 contemplated by any inventor(s) of carrying out his invention, identify the specific portions
               18 of the specification setting forth the best mode of the claimed invention.
               19 ORIGINAL RESPONSE TO INTERROGATORY NO. 5:
               20            In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               21 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               22 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               23 the Federal Rules of Civil Procedure. PersonalWeb objects to this Interrogatory to the extent it seeks
               24 information related to the validity of the patents-in-suit. PersonalWeb’s patents are presumed valid
               25 under 35 U.S.C. §282, and Amazon bears the burden of establishing invalidity by clear and convincing
               26 evidence. PersonalWeb further objects to this Interrogatory to the degree that it calls for information
               27 protected by the attorney-client privilege or the work-product doctrine. Subject to the foregoing
               28 objections, PersonalWeb responds as follows:

                                                                        4
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                   CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                 CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 42 of 52


                  1          PersonalWeb refers Amazon to the Patents-in-Suit themselves.

                  2          Discovery is ongoing, and PersonalWeb has not yet completed its investigation of the facts.

                  3 Further, the claim construction process is ongoing. PersonalWeb reserves the right to supplement
                  4 and/or amend this response as further information becomes available and pending the completion of
                  5 expert discovery.
                  6 FIRST SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 5:
                  7          Based on PersonalWeb’s investigation to date, and subject to PersonalWeb’s objections, which

                  8 are incorporated into this response, PersonalWeb further responds to this Interrogatory as follows:
                  9          PersonalWeb hereby responds to this Interrogatory to the extent that Amazon has included

               10 specific allegations of lack of adequate written description or lack of enablement in its Invalidity
               11 Contentions served on December 24, 2018. As these Invalidity Contentions do not include any
               12 contentions that there is a failure to set forth the best mode contemplated by any inventor(s) of carrying
               13 out the invention, PersonalWeb maintains its objection that the patents are presumed valid and no
               14 response regarding best mode is required.
               15            Many of Amazon’s Invalidity Contentions under § 112, ¶ 1 are conditioned by phrases such as

               16 “to the extent that … is interpreted by PersonalWeb or construed by the Court as anything other than
               17 ….” PersonalWeb’s responses to this interrogatory do not take such phrases into account as this
               18 interrogatory does not ask for PersonalWeb’s interpretations of claim terms and the Court has not yet
               19 construed any claim terms.
               20            This interrogatory asks PersonalWeb to identify portion(s) of the specification that contain the

               21 written description of the alleged invention covered by the claim or enable the making or using of “the
               22 same.” The interrogatory also asks PersonalWeb to make such identifications on an “element-by-
               23 element” basis, but an element of a claim is not the invention claimed. The specification as a whole
               24 provides the written description and enablement of the invention. Nevertheless, PersonalWeb below
               25 identifies portions of the specification that pertain, at least in general, to the claim terms identifies in
               26 Amazon’s Invalidity Contentions as failing to satisfy the written description or enablement
               27 requirements of § 112, ¶ 1.
               28

                                                                        5
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                   CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                 CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 43 of 52


                  1          Subject to the foregoing:

                  2          In claim 10 of the ‘442 patent, “name for a data file” and “contents of the particular file” is, at

                  3 least in general, described in and/or enabled by the disclosure at:1 1:53-60; 2:26-31; 3:55-58; 6:12-17;
                  4 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b),
                  5 4, 7, 8, 9, 10(a), 10(b), 13, 14.
                  6          In claim 10 of the ‘442 patent, “the name being based at least in part on a given function of the

                  7 data” is, at least in general, described in the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-
                  8 62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4,
                  9 7, 8, 9, 10(a), 10(b), 13, 14.
               10            In claim 10 of the ‘442 patent, “determining whether a copy of the data file that is present on

               11 a at least one of said computers is an unauthorized copy or an unlicensed copy of the data file” is, at
               12 least in general, described in and/or enabled by the disclosure at: 4:13‐16; 4:46-48; 8:60‐62; 9:30‐31;
               13 10:1‐63; 11:33‐44; 14:39‐45; 18:45‐53; 20:23‐27; 24:32‐37; 24:52‐25:9; 26:1‐11; 31:4‐32; 35:26‐67;
               14 37:5‐16; 37:28‐35; Figs. 1(b), 3, 5, 6, 8, 12, 21, 22, 26(a)‐(b).
               15            In claim 11 of the ‘442 patent, “allowing the file to be provided from one of the computers

               16 having an authorized or licensed copy of the file” is, at least in general, described in and/or enabled
               17 by the disclosure at: 3:52‐4:59; 8:60‐62; 9:30‐31; 11:33‐44; 14:1‐27; 15:12‐33; 16:1‐63; 17:40‐ 18:35;
               18 20:43‐21:9; 21:38‐60; 22:62‐24:51; 24:65‐ 25:10; 28:3‐29:9; 30:11‐39; 31:4‐32; 32:21‐31; 32:54‐
               19 37:35; Figs. 11, 14, 16(a), 16(b), 17(a), 17(b), 19(a), 19(b), 20, 21, 27(a), 27(b), 28.
               20            In claim 20 of the ‘310 patent, “controlling distribution of content” is, at least in general,

               21 described in and/or enabled by the disclosure at: Abstract; 3:52‐4:59; 8:60‐62; 9:30‐ 31; 11:33‐44;
               22 14:1‐27; 15:12‐33; 16:1‐63; 17:40‐ 18:35; 20:43‐21:9; 21:38‐60; 22:62‐24:51; 24:65‐ 25:10; 28:3‐
               23 29:9; 30:11‐39; 31:4‐32; 32:21‐31; 32:54‐ 37:35; Figs. 11, 14, 16(a), 16(b), 17(a), 17(b), 19(a), 19(b),
               24 20, 21, 27(a), 27(b), 28.
               25            In claim 20 of the ‘310 patent, “content-dependent name” is, at least in general, described in

               26 and/or enabled by the disclosure at: Abstract; 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-
               27
               28
                             1
                                 Citations herein are to the specification of the ’310 Patent.
                                                                            6
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                        CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                      CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 44 of 52


                  1 11:45; 12:21‐51; 13:10‐41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a),
                  2 10(b), 13, 14.
                  3          In claim 20 of the ‘310 patent, “data comprising the particular data item” is, at least in general,

                  4 described in and/or enabled by the disclosure at: Abstract; 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-
                  5 62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4,
                  6 7, 8, 9, 10(a), 10(b), 13, 14.
                  7          In claim 20 of the ‘310 patent, “the content-dependent name being based at least in part on a

                  8 function of at least some of the data comprising the particular data item” is, at least in general,
                  9 described in and/or enabled by the disclosure at: Abstract; 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-
               10 62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4,
               11 7, 8, 9, 10(a), 10(b), 13, 14.
               12            In claim 20 of the ‘310 patent, “if it is determined that the content is unauthorized or

               13 unlicensed, not permitting the content to be provided to or accessed by the at least one other computer,”
               14 is, at least in general, described in and/or enabled by the disclosure at: Abstract; 3:52‐4:59; 8:60‐62;
               15 9:30‐31; 11:33‐44; 14:1‐27; 15:12‐33; 16:1‐63; 17:40‐18:35; 20:43‐21:9; 21:38‐60; 22:62‐24:51;
               16 24:65‐25:10; 28:3‐29:9; 30:11‐39; 31:4‐32; 32:21‐31; 32:54‐37:35; Figs. 11, 14, 16(a), 16(b), 17(a),
               17 17(b), 19(a), 19(b), 20, 21, 27(a), 27(b), 28.
               18            In claim 20 of the ‘310 patent, “to be provided to or accessed by” is, at least in general,

               19 described in and/or enabled by the disclosure at: Abstract; 3:52‐4:59; 8:60‐62; 9:30‐31; 11:33‐44;
               20 14:1‐27; 15:12‐33; 16:1‐63; 17:40‐18:35; 20:43‐21:9; 21:38‐60; 22:62‐24:51; 24:65‐25:10; 28:3‐29:9;
               21 30:11‐39; 31:4‐32; 32:21‐31; 32:54‐37:35; Figs. 11, 14, 16(a), 16(b), 17(a), 17(b), 19(a), 19(b), 20,
               22 21, 27(a), 27(b), 28.
               23            In claim 69 of the ‘310 patent, “content-dependent name” is, at least in general, described in

               24 and/or enabled by the disclosure at: Abstract; 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-
               25 11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9,
               26 10(a), 10(b), 13, 14.
               27            In claim 69 of the ‘310 patent, “data in the data item” is, at least in general, described in and/or

               28 enabled by the disclosure at: Abstract; 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45;

                                                                          7
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                     CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                   CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 45 of 52


                  1 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b),
                  2 13, 14.
                  3           In claim 69 of the ‘310 patent, “the name being based at least in part on a given function of the

                  4 data in the data item” that Amazon alleges lacks adequate written description does not appear in claim
                  5 69. To the extent that Amazon intended to refer to “the content-dependent name being based at least
                  6 in part on a function of the data in the data item,” this is, at least in general, described in the disclosure
                  7 at: Abstract; 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-
                  8 15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13, 14.
                  9           In claim 69 of the ‘310 patent, “wherein the data used by the function to determine the content-

               10 dependent name comprises at least some of the contents of the data item” is, at least in general,
               11 described in the disclosure at: Abstract; 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45;
               12 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b),
               13 13, 14.
               14             In claim 69 of the ‘310 patent, “a plurality of values” is, at least in general, described in and/or

               15 enabled by the disclosure at: 8:27-35; 14:1-31; 15:12-33; 15:34-16:63; 18:12-59; ; 20:43‐21:9; ; 20:43‐
               16 21:9; 21:15-60; 22:61-23:67; 30:11-39; 31:3-32; 32:1-20; 33:11-28; 34:13-35; 35:12-38; 35:45-63;
               17 37:17-27; Figs. 1(b), 14, 15, 16(a), 16(b), 17(a), 17(b), 21, 22, 27(a), 27(b), 28.
               18             In claim 69 of the ‘310 patent, “to determine if access to the data item is authorized or

               19 unauthorized based on whether or not the content-dependent name corresponds to at least one of said
               20 plurality of values,” is, at least in general, described in and/or enabled by the disclosure at: 3:52‐4:59;
               21 8:60‐62; 9:30‐31; 11:33‐44; 14:1‐31; 15:12‐33; 15:34-16:63; 17:40‐18:59; 20:43‐21:9; 21:38‐60;
               22 22:61‐24:51; 30:11‐39; 31:3‐32; 32:1‐31; 32:54‐ 37:35; Figs. 1(b), 11, 14, 15, 16(a), 16(b), 17(a),
               23 17(b), 19(a), 19(b), 20, 21, 22, 27(a), 27(b), 28.
               24             In claim 69 of the ‘310 patent, “based on whether or not it is determined that access to the data

               25 item is authorized or unauthorized to allow the data item to be provided to or accessed by the second
               26 computer if it is not determined that access to the data item is unauthorize” is, at least in general,
               27 described in and/or enabled by the disclosure at: 3:52‐4:59; 8:60‐62; 9:30‐31; 11:33‐44; 14:1‐31;
               28 15:12‐33; 15:34-16:63; 17:40‐18:59; 20:43‐21:9; 21:38‐60; 22:61‐24:51; 30:11‐39; 31:3‐32; 32:1‐31;

                                                                           8
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                      CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                    CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 46 of 52


                  1 32:54‐ 37:35; Figs. 1(b), 11, 14, 15, 16(a), 16(b), 17(a), 17(b), 19(a), 19(b), 20, 21, 22, 27(a), 27(b),
                  2 28.
                  3          In claim 69 of the ‘310 patent, “to be provided to or accessed by” is, at least in general,

                  4 described in and/or enabled by the disclosure at: 3:52‐4:59; 8:60‐62; 9:30‐31; 11:33‐44; 14:1‐31;
                  5 15:12‐33; 15:34-16:63; 17:40‐18:59; 20:43‐21:9; 21:38‐60; 22:61‐24:51; 30:11‐39; 31:3‐32; 32:1‐31;
                  6 32:54‐ 37:35; Figs. 1(b), 11, 14, 15, 16(a), 16(b), 17(a), 17(b), 19(a), 19(b), 20, 21, 22, 27(a), 27(b),
                  7 28.
                  8          In claim 25 of the ‘420 patent, “content-dependent name” is, at least in general, described in

                  9 and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐
               10 51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13,
               11 14.
               12            In claim 25 of the ‘420 patent, “particular sequence of bits” is, at least in general, described in

               13 and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐
               14 51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13,
               15 14.
               16            In claim 25 of the ‘420 patent, “determining … at least in part by applying a particular function

               17 to at least some of the particular sequence of bits” is, at least in general, described in the disclosure at:
               18 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-
               19 30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13, 14.
               20            In claim 25 of the ‘420 patent, “corresponds to one of a plurality of identifiers” is, at least in

               21 general, described in and/or enabled by the disclosure at: 8:27-35; 14:1-31; 15:12-33; 15:34-16:63;
               22 18:12-59; ; 20:43‐21:9; ; 20:43‐21:9; 21:15-60; 22:61-23:67; 30:11-39; 31:3-32; 32:1-20; 33:11-28;
               23 34:13-35; 35:12-38; 35:45-63; 37:17-27; Figs. 1(b), 14, 15, 16(a), 16(b), 17(a), 17(b), 21, 22, 27(a),
               24 27(b), 28.
               25            In claim 25 of the ‘420 patent, “plurality of identifiers” is, at least in general, described in

               26 and/or enabled by the disclosure at: : 8:27-35; 14:1-31; 15:12-33; 15:34-16:63; 18:12-59; ; 20:43‐21:9;
               27 ; 20:43‐21:9; 21:15-60; 22:61-23:67; 30:11-39; 31:3-32; 32:1-20; 33:11-28; 34:13-35; 35:12-38;
               28 35:45-63; 37:17-27; Figs. 1(b), 14, 15, 16(a), 16(b), 17(a), 17(b), 21, 22, 27(a), 27(b), 28.

                                                                         9
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                    CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                  CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 47 of 52


                  1          In claim 25 of the ‘420 patent, “content-dependent name” is, at least in general, described in

                  2 and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐
                  3 51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13,
                  4 14.
                  5          In claim 25 of the ‘420 patent, “data that comprise [sic] the contents of a corresponding one of

                  6 the plurality of data items” is, at least in general, described in and/or enabled by the disclosure at:
                  7 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-
                  8 30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13, 14.
                  9          In claim 25 of the ‘420 patent, “each identifier of said plurality of identifiers being based, at

               10 least in part, on a first given function of the data that comprise the contents of a corresponding one of
               11 the plurality of data items” is, at least in general, described in the disclosure at: 1:53-60; 2:26-31; 3:55-
               12 58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27;
               13 Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13, 14.
               14            In claim 25 of the ‘420 patent, “selectively allowing a copy of the particular sequence of bits

               15 to be provided to or accessed by …” is, at least in general, described in and/or enabled by the disclosure
               16 at: 3:52‐4:59; 8:60‐62; 9:30‐31; 11:33‐44; 14:1‐31; 15:12‐33; 15:34-16:63; 17:40‐18:59; 20:43‐21:9;
               17 21:38‐60; 22:61‐24:51; 30:11‐39; 31:3‐32; 32:1‐31; 32:54‐ 37:35; Figs. 1(b), 11, 14, 15, 16(a), 16(b),
               18 17(a), 17(b), 19(a), 19(b), 20, 21, 22, 27(a), 27(b), 28.
               19            In claim 25 of the ‘420 patent, “wherein a copy of the sequence of bits is not to be provided or

               20 accessed without authorization” is, at least in general, described in and/or enabled by the disclosure
               21 at: 3:52‐4:59; 8:60‐62; 9:30‐31; 11:33‐44; 14:1‐31; 15:12‐33; 15:34-16:63; 17:40‐18:59; 20:43‐21:9;
               22 21:38‐60; 22:61‐24:51; 30:11‐39; 31:3‐32; 32:1‐31; 32:54‐ 37:35; Figs. 1(b), 11, 14, 15, 16(a), 16(b),
               23 17(a), 17(b), 19(a), 19(b), 20, 21, 22, 27(a), 27(b), 28.
               24            In claim 25 of the ‘420 patent, “corresponds to one of the plurality of identifiers” is, at least in

               25 general, described in and/or enabled by the disclosure at: 8:27-35; 14:1-31; 15:12-33; 15:34-16:63;
               26 18:12-59; ; 20:43‐21:9; ; 20:43‐21:9; 21:15-60; 22:61-23:67; 30:11-39; 31:3-32; 32:1-20; 33:11-28;
               27 34:13-35; 35:12-38; 35:45-63; 37:17-27; Figs. 1(b), 14, 15, 16(a), 16(b), 17(a), 17(b), 21, 22, 27(a),
               28 27(b), 28.

                                                                         10
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                     CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                   CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 48 of 52


                  1           In claim 29 of the ‘420 patent, “wherein the first content-dependent name for the particular

                  2 sequence of bits comprises a digital fingerprint of the particular sequence of bits” is, at least in general,
                  3 described in and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-
                  4 11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9,
                  5 10(a), 10(b), 13, 14.
                  6           In claim 30 of the ‘420 patent, “True Name” is, at least in general, described in and/or enabled

                  7 by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41;
                  8 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13, 14.
                  9           In claim 32 of the ‘420 patent, “content-dependent name” is, at least in general, described in

               10 and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐
               11 51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13,
               12 14.
               13             In claim 34 of the ‘420 patent, “content-dependent name” is, at least in general, described in

               14 and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐
               15 51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13,
               16 14.
               17             In claim 35 of the ‘420 patent, “content-dependent name” is, at least in general, described in

               18 and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐
               19 51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13,
               20 14.
               21             In claim 166 of the ‘420 patent, “content-dependent digital identifiers” is, at least in general,

               22 described in and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-
               23 11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9,
               24 10(a), 10(b), 13, 14.
               25             In claim 166 of the ‘420 patent, “particular sequence of bits of the particular data item” is, at

               26 least in general, described in and/or enabled by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17;
               27 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b),
               28 4, 7, 8, 9, 10(a), 10(b), 13, 14.

                                                                          11
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                      CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                    CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 49 of 52


                  1          In claim 166 of the ‘420 patent, “content-dependent digital identifier being based at least in

                  2 part on a given function of at least some of the bits in the particular sequence of bits of the particular
                  3 data item” is, at least in general, described in by the disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17;
                  4 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b),
                  5 4, 7, 8, 9, 10(a), 10(b), 13, 14.
                  6          In claim 166 of the ‘420 patent, “selectively permit the particular data item to be made available

                  7 for access and to be provided to or accessed by or from at least some of the computers in a network of
                  8 computers” is, at least in general, described in and/or enabled by the disclosure at: 3:52‐4:59; 8:60‐62;
                  9 9:30‐31; 11:33‐44; 14:1‐31; 15:12‐33; 15:34-16:63; 17:40‐18:59; 20:43‐21:9; 21:38‐60; 22:61‐24:51;
               10 30:11‐39; 31:3‐32; 32:1‐31; 32:54‐ 37:35; Figs. 1(b), 11, 14, 15, 16(a), 16(b), 17(a), 17(b), 19(a),
               11 19(b), 20, 21, 22, 27(a), 27(b), 28.
               12            In claim 166 of the ‘420 patent, “wherein the data item is not to be made available for access

               13 or provided without authorization” is, at least in general, described in and/or enabled by the disclosure
               14 at: 3:52‐4:59; 8:60‐62; 9:30‐31; 11:33‐44; 14:1‐31; 15:12‐33; 15:34-16:63; 17:40‐18:59; 20:43‐21:9;
               15 21:38‐60; 22:61‐24:51; 30:11‐39; 31:3‐32; 32:1‐31; 32:54‐ 37:35; Figs. 1(b), 11, 14, 15, 16(a), 16(b),
               16 17(a), 17(b), 19(a), 19(b), 20, 21, 22, 27(a), 27(b), 28.
               17            In claim 166 of the ‘420 patent, “corresponds to an entry in one or more databases, each of

               18 said one or more databases comprising a plurality of identifiers, each of said identifiers in each said
               19 database corresponding to at least one data item of a plurality of data items” is, at least in general,
               20 described in and/or enabled by the disclosure at: 3:52‐4:59; 8:60‐62; 9:30‐31; 11:33‐44; 14:1‐31;
               21 15:12‐33; 15:34-16:63; 17:40‐18:59; 20:43‐21:9; 21:38‐60; 22:61‐24:51; 30:11‐39; 31:3‐32; 32:1‐31;
               22 32:54‐ 37:35; Figs. 1(b), 11, 14, 15, 16(a), 16(b), 17(a), 17(b), 19(a), 19(b), 20, 21, 22, 27(a), 27(b),
               23 28.
               24            In claim 166 of the ‘420 patent, “content-dependent digital identifiers” and “plurality of

               25 identifiers” is, at least in general, described in and/or enabled by the disclosure at: 1:53-60; 2:26-31;
               26 3:52‐4:59; 6:12-17; 8:53-62; 9:30‐31; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:1‐31; 14:50-16:63; 17:40‐
               27 18:59; 20:43‐21:9; 21:38‐60; 22:61‐24:51; 30:11‐39; 31:3‐32; 32:1‐31; 32:54‐ 37:35; Figs. 1(a), 1(b),
               28 4, 7, 8, 9, 10(a), 10(b), 11, 13, 14, 15, 16(a), 16(b), 17(a), 17(b), 19(a), 19(b), 20, 21, 22, 27(a), 27(b),

                                                                        12
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                    CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                  CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
                        Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 50 of 52


                  1 28.
                  2          In claim 166 of the ‘420 patent, “identifiers in each said database being based, at least in part,

                  3 on at least some of the data in a corresponding data item” is, at least in general, described in the
                  4 disclosure at: 1:53-60; 2:26-31; 3:55-58; 6:12-17; 8:53-62; 10:65-11:45; 12:21‐51; 13:10‐ 41; 14:50-
                  5 15:33; 24:1-30; 35:48‐63; 37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13, 14.
                  6
                  7                                                 Respectfully submitted,

                  8    Dated: April 23, 2019                        STUBBS, ALDERTON & MARKILES, LLP

                  9
               10                                                   By:        /s/ Wesley W. Monroe
                                                                               Viviana Boero Hedrick
               11                                                              Michael A. Sherman
                                                                               Jeffrey F. Gersh
               12                                                              Sandeep Seth
                                                                               Wesley W. Monroe
               13                                                              Stanley H. Thompson, Jr.
                                                                               Attorneys for Plaintiffs
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                                          13
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                     CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                   CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
      Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 51 of 52

 1                                            VERIFICATION

 2          I have read the foregoing document entitled PERSONALWEB TECHNOLOGIES, LLC
 3 SUPPLEMENTAL RESPONSES TO AMAZON.COM, INC. AND AMAZON WEB
 4   SERVICES, INC.'S FIRST SET OF PROPOUNDING INTERROGATORIES (NO. 5) and
 5   know its contents.
 6          The matters stated in the foregoing document are true of my own knowledge, except as to
 7 those matters which are stated on information and belief, and as to those matters, I believe them to
 8 be true.
 9          I declare under penalty of perjury under the laws of the United States of America that the
1 0 foregoing is true and correct.
11         Executed on Aprild.3_, 2019, at Westlake Village, California.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      14
     PERSONALWEB SUPPLEMENTAL RESPONSES                                   CASE NO: 5:18-md-02834-BLF
     TO AMAZON'S FIRST SET OF PROPOUNDING                                 CASE NO. 5:18-cv-00767-BLF
     INTERROGATORIES (NO. 5)
                         Case 5:18-md-02834-BLF Document 466-1 Filed 07/24/19 Page 52 of 52


                  1                                           PROOF OF SERVICE

                  2           I declare as follows:
                  3         I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
                    not a party to the within action. My business address is 15260 Ventura Blvd., 20th Floor, Sherman
                  4 Oaks, California 91403.
                  5
                  6         On April 23, 2019, I served the documents described as: PERSONALWEB
                       TECHNOLOGIES, LLC SUPPLEMENTAL RESPONSES TO AMAZON.COM, INC. AND
                  7    AMAZON WEB SERVICES, INC.’S FIRST SET OF PROPOUNDING
                       INTERROGATORIES (NO. 5) on the interested parties in this action as follows:
                  8
                              Via Email                                NDCA Case No. 5:18-cv-00767-BLF
                  9           J. David Hadden                          Attorney for Amazon.com, Inc. and Amazon
                              dhadden@fenwick.com                      Web Services, Inc. and numerous defendants
               10             c/o Phillip John Haack                   (see Service List)
                              phaack@fenwick.com
               11             c/o Saina Sason Shamilov
               12             sshamilov@fenwick.com
                              c/o Ravi Ragavendra Ranganath
               13             rranganath@fenwick.com
                              c/o Chieh Tung
               14             ctung@fenwick.com
                              c/o Melanie Mayer
               15             mmayer@fenwick.com
               16             c/o Todd Gregorian
                              tgregorian@fenwick.com
               17
                                  VIA MESSENGER: I caused the document(s) listed above to be delivered via
               18                 messenger to the individual(s) as set forth above.
               19                 BY U.S. MAIL: (SEE ATTACHED SERVICE LIST) By depositing for collection
                                  and mailing in the ordinary course of business. I am “readily familiar” with the firm’s
               20                 practice of collection and processing correspondence for mailing. Under that practice it
                                  would be deposited with U.S. Postal Service on the same day with postage thereon fully
               21                 prepaid at Sherman Oaks, California in the ordinary course of business. I am aware that
               22                 on motion of the party served, service is presumed invalid if postal cancellation date or
                                  postage meter date is more than one day after date of deposit for mailing on affidavit.
               23
                                  Pursuant to stipulation for email service reached with counsel of record, I served the
               24                 above documents to the emails listed in the service caption above. A true and correct
                                  copy of the transmittal will be produced if requested by any party or the court.
               25
               26               I declare under penalty of perjury under the laws of the United States of America that the above
                       is true and correct. Executed on April 23, 2019, at Sherman Oaks, California.
               27
                                                                     /s/ Elizabeth Saal de Casas
               28                                                    ELIZABETH SAAL DE CASAS

                                                                          15
                       PERSONALWEB SUPPLEMENTAL RESPONSES                                     CASE NO: 5:18-md-02834-BLF
                       TO AMAZON’S FIRST SET OF PROPOUNDING                                   CASE NO. 5:18-cv-00767-BLF
                       INTERROGATORIES (NO. 5)
4845-3260-1999, V. 2
